Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

NCWPCS MPL HOLDINGS, LLC,

a Delaware Limited Liability Company

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1 THE COMPANY

     2  

1.1

  Formation; No State-Law Partnership      2  

1.2

  Name      2  

1.3

  Purpose; Powers      2  

1.4

  Principal Place of Business      2  

1.5

  Term      3  

1.6

  Filings; Agent for Service of Process      3  

1.7

  Title to Assets      3  

1.8

  Payments of Individual Obligations      3  

1.9

  Outside Activities      3  

1.10

  Authorization      3  

1.11

  Definitions      4  

1.12

  Other Terms      21  

SECTION 2 MEMBERS’ CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

     21  

2.1

  Initial Capital Contribution      21  

2.2

  Additional Contributions      22  

2.3

  Other Matters; Capital Accounts      22  

2.4

  Additional Issuances      23  

2.5

  Non-Transferred Assets      23  

SECTION 3 ALLOCATIONS

     24  

3.1

  Profits and Losses      24  

3.2

  Special Allocations      25  

3.3

  Curative Allocations      26  

3.4

  Loss Limitation      26  

3.5

  Other Allocation Rules      26  

3.6

  Tax Allocations: Code Section 704(c)      27  

SECTION 4 DISTRIBUTIONS

     27  

4.1

  Amounts Distributed      27  

4.2

  Tax Withholding      28  

4.3

  Limitations on Distributions      29  

4.4

  Distributions and Payments to Members      29  

SECTION 5 MANAGEMENT; OPERATIONS

     29  

5.1

  Authority of the Managing Member      29  

5.2

  Independent Managers      30  

5.3

  Managing Member and Officer Liability      31  

5.4

  Limitations on the Company’s Activities; Certain Separateness Covenants     
31  

5.5

  Certain Other Covenants      34  

5.6

  Compensation; Expenses      36  

5.7

  Withdrawal      37  

5.8

  Portfolio Requirements      37  

5.9

  Officers      38  

5.10

  Tower Asset Index      38  



--------------------------------------------------------------------------------

SECTION 6 ROLE OF MEMBERS

     39  

6.1

  Rights or Powers      39  

6.2

  Voting Rights      39  

6.3

  Meetings and Consents of the Members      39  

6.4

  Withdrawal/Resignation      39  

6.5

  Member Compensation      40  

6.6

  Members’ Liability      40  

6.7

  Indemnification      40  

6.8

  Confidentiality      41  

6.9

  Partition      42  

6.10

  Transactions Between a Member and the Company      42  

SECTION 7 PREFERRED RETURN RESETS AND REMARKETINGS

     43  

7.1

  Class A Preferred Return Rate Reset      43  

SECTION 8 COVENANTS

     45  

8.1

  Covenants      45  

SECTION 9 ACCOUNTING, BOOKS, AND RECORDS

     46  

9.1

  Accounting, Books, and Records      46  

9.2

  Reports      47  

9.3

  Rule 144A Information      48  

9.4

  Tax Matters      48  

SECTION 10 AMENDMENTS

     49  

10.1

  Amendments      49  

SECTION 11 TRANSFERS; PURCHASE

     50  

11.1

  Restriction on Transfers      50  

11.2

  Permitted Transfers      50  

11.3

  Conditions to Permitted Transfers      51  

11.4

  Prohibited Transfers      52  

11.5

  Rights of Unadmitted Assignees      52  

11.6

  Admission as Substituted Members      53  

11.7

  Distributions and Allocations in Respect of Transferred Membership Interests
     55  

SECTION 12 POWER OF ATTORNEY

     55  

12.1

  Managing Member as Attorney-In-Fact      55  

12.2

  Nature of Special Power      55  

SECTION 13 DISSOLUTION AND WINDING UP

     56  

13.1

  Liquidation Event      56  

13.2

  Winding Up      57  

13.3

  Deficit Capital Accounts; Reserves      58  

13.4

  Rights of Members      58  

13.5

  Guaranteed Payments During Period of Liquidation      58  

13.6

  Allocations and Distributions During Period of Liquidation      58  

13.7

  Liquidating Distributions      59  

13.8

  The Liquidator      59  

SECTION 14 NOTICE EVENTS

     59  

14.1

  Notice Events      59  

14.2

  Liquidation Event Notice      60  



--------------------------------------------------------------------------------

SECTION 15 REDEMPTION

     60  

15.1

  Optional Redemption      60  

15.2

  Redemption Process      61  

15.3

  Treatment as Purchase Under Section 741      62  

SECTION 16 ADMINISTRATIVE AGENT

     62  

16.1

  Authorization and Authority      62  

16.2

  Administrative Agent Individually      62  

16.3

  Duties of Administrative Agent; Exculpatory Provisions      62  

16.4

  Reliance by Administrative Agent      63  

16.5

  Delegation of Duties      63  

16.6

  Resignation of Agent      64  

16.7

  Non-Reliance on Administrative Agent and Other Class A Limited Members      64
 

16.8

  Fees; Indemnification      64  

SECTION 17 MISCELLANEOUS

     65  

17.1

  Notices      65  

17.2

  Binding Effect      65  

17.3

  Construction      65  

17.4

  Time      66  

17.5

  Headings      66  

17.6

  Severability      66  

17.7

  Governing Law      66  

17.8

  Consent to Jurisdiction      66  

17.9

  WAIVER OF JURY TRIAL      66  

17.10

  Counterpart Execution      66  

17.11

  Specific Performance      66  

17.12

  Entire Agreement      67  

17.13

  No Third Party Beneficiaries      67  

17.14

  Waiver      67  

17.15

  Non-Petition      67  

17.16

  Non-Business Days      67  



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Demand Note Exhibit B    Form of Class A Mandatory
Remarketing Agreement Exhibit C-1    Form of Class A-1 Limited Membership
Interest Certificate Exhibit C-2    Form of Class A-2 Limited Membership
Interest Certificate Exhibit C-3    Form of Class B Common Membership Interest
Certificate Exhibit D    Form of Independent Manager Management Agreement

SCHEDULES

 

Schedule A    Membership Registry Schedule B    Valuation Methodology Schedule C
   Leasing Companies Schedule D    Index Methodology

 



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

NCWPCS MPL HOLDINGS, LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of NCWPCS MPL Holdings, LLC, a Delaware limited liability company
(the “Company”), is entered into as of December 11, 2019, by and among New
Cingular Wireless PCS, LLC, a Delaware limited liability company, as the
Managing Member and a Class B Common Member, AT&T Investment & Tower Holdings,
LLC, a Delaware limited liability company and a Class B Common Member (“Tower
Holdings”), the Class A Limited Members listed on Schedule A attached hereto and
Candace R. Corra and Gordon W. Stewart, as the Independent Managers, pursuant to
the provisions of the Act, on the following terms and conditions (capitalized
terms used herein without definition shall have the meanings specified in
Section 1.11);

WHEREAS, the Company was formed as a limited liability company under and
pursuant to the provisions of the Act and upon the terms and conditions set
forth in the Limited Liability Company Agreement of the Company, dated as of
August 5, 2016 (the “Original LLC Agreement”), with the Managing Member becoming
at that time the sole member of the Company owning one hundred percent (100%) of
the limited liability company interest in the Company in consideration of a
capital contribution of $100.00;

WHEREAS, the Members agreed to amend and restate the Original LLC Agreement in
its entirety as set forth in the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of September 26, 2019 (the “A&R LLC
Agreement”);

WHEREAS, pursuant to that certain Subscription Agreement, dated as of
December 11, 2019, (the “Class A-2 Subscription Agreement”), by and between the
Company and certain Class A Limited Members, such Class A Limited Members have
agreed to purchase Class A-2 Limited Membership Interests and to make Capital
Contributions to the Company;

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
December 11, 2019 (the “Tower Holdings Contribution Agreement”), by and between
the Company and Tower Holdings, Tower Holdings has agreed to contribute to the
Company all of the outstanding membership interest of SBC Tower Holdings LLC in
exchange for Class B Common Membership Interests;

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
December 11, 2019 (the “NCW Contribution Agreement”), by and between the Company
and the Managing Member, the Managing Member has agreed to contribute to the
Company all of the outstanding membership interest of Ohio 2 Skytree MPL Tower
Holdings, LLC and NCWPCS Skytree MPL Tower Holdings, LLC, in exchange for
Class B Common Membership Interests; and

WHEREAS, in order to reflect (a) the issuance of Class A-2 Limited Membership
Interests pursuant to the Class A-2 Subscription Agreement and the admission of
additional Class A Limited Members to the Company as of the date of entry into
this Agreement, (b) the reclassification of the Class A Limited Membership
Interests outstanding immediately prior to the date of entry into this Agreement
into Class A-1 Limited Membership Interests, (c) the admission of Tower Holdings
as a Class B Common Member and (d) the transactions contemplated herein and in
the other Transaction Documents, the Members have agreed to amend and restate
the A&R LLC Agreement in its entirety as set forth in this Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

THE COMPANY

1.1 Formation; No State-Law Partnership. The fact that the Certificate of
Formation is on file in the office of the Secretary of State of the State of
Delaware shall constitute notice that the Company is a limited liability
company. Pursuant to Section 18-201(d) of the Act, the Original LLC Agreement
was effective as of the date of the filing of the Certificate of Formation. From
the date of this Agreement, the rights and liabilities of the Members shall be
as provided under the Act, the Certificate of Formation, and this Agreement. To
the extent that the rights, powers, duties, obligations and liabilities of any
Member (in its capacity as such) are different by reason of any provision of
this Agreement than they would be in the absence of such provision, this
Agreement shall, to the extent permitted by the Act, control. The Members intend
that the Company not be a partnership (including a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member,
for any purposes (including Section 303 of the United States Federal Bankruptcy
Code) other than tax purposes and that this Agreement may not be construed to
suggest otherwise.

1.2 Name. The name of the Company shall continue to be NCWPCS MPL Holdings, LLC
and all business of the Company shall be conducted in such name or, as
determined by the Managing Member, under any other name, provided that any such
other name would not cause the Company to violate Section 5.4 of this Agreement.

1.3 Purpose; Powers.

(a) The sole purposes of the Company are:

(i) to conduct the Permitted Business; and

(ii) to do such other things and engage in any other activities that are
necessary, convenient, or incidental to the foregoing purpose.

(b) The Company has the power to do any and all acts necessary, appropriate,
proper, advisable, incidental, or convenient to, and in furtherance of, the
purposes of the Company set forth in this Section 1.3 and has any and all powers
that may be exercised on behalf of the Company by the Managing Member pursuant
to Section 5 that are consistent with Section 1.3(a).

1.4 Principal Place of Business. The principal place of business of the Company
shall be at 208 S. Akard Street, Room 1843, Dallas, Texas 75202. The Managing
Member may change the principal place of business of the Company to any other
place within or without the State of Delaware. The initial registered office of
the Company in the State of Delaware is located at The Corporation Trust
Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.

 

-2-



--------------------------------------------------------------------------------

1.5 Term. The term of the Company commenced on the date the Certificate of
Formation was filed in the office of the Secretary of State of the State of
Delaware in accordance with the Act and shall continue until the dissolution and
the completion of the winding up of the Company in accordance with Section 13.
The existence of the Company as a separate legal entity and this Agreement shall
continue until the cancellation of the Certificate of Formation in accordance
with the Act.

1.6 Filings; Agent for Service of Process.

(a) The Managing Member, or an agent of the Managing Member, was authorized to
execute and cause the Certificate of Formation to be filed in the office of the
Secretary of State of the State of Delaware as an authorized person within the
meaning of, and otherwise in accordance with, the Act.

(b) The registered agent for service of process on the Company in the State of
Delaware shall be The Corporation Trust Company or any successor as appointed by
the Managing Member in accordance with the Act.

(c) Upon the dissolution and completion of the winding up of the Company in
accordance with and subject to Section 13, the Liquidator, as an authorized
person within the meaning of the Act, shall promptly execute and cause to be
filed a Certificate of Cancellation in accordance with the Act and the laws of
any other jurisdictions in which the Liquidator deems such filing or any similar
filing to be necessary or advisable.

1.7 Title to Assets. All Property owned by the Company shall be owned by the
Company as an entity, and all Property owned by any Subsidiary of the Company
shall be owned by such Subsidiary, and no Member shall have any ownership
interest in such assets in its individual name. Each Member’s Membership
Interest in the Company shall be personal property for all purposes. The Company
shall hold title to all of its assets in the name of the Company, and each
Subsidiary of the Company shall hold title to all of its assets in the name of
such Subsidiary, and in each case not in the name of any Member.

1.8 Payments of Individual Obligations. The Company’s credit and assets shall be
used solely for the benefit of the Company, and no asset of the Company shall be
transferred in satisfaction of, or encumbered for, or in payment of, any
individual obligation of any Member.

1.9 Outside Activities. Neither this Agreement nor any of the other Transaction
Documents nor any activity undertaken pursuant hereto or thereto shall prevent
any Member, Independent Manager or any Affiliates of such Member or Independent
Manager from engaging in whatever activities they choose, and any such
activities may be undertaken without having or incurring any obligation to offer
any interest in such activities to the Company, any Member or Independent
Manager, or require any Member or Independent Manager to permit the Company or
any other Member or Independent Manager or its Affiliates to participate in any
such activities, and as a material part of the consideration for the execution
of this Agreement by each Member and Independent Manager, each Member and
Independent Manager hereby waives, relinquishes, and renounces any such right or
claim of participation.

1.10 Authorization. Notwithstanding any provision in this Agreement, including
Section 5, the Managing Member, on behalf of the Company, is hereby authorized
to cause the Company to execute and deliver, and perform its obligations under,
the Transaction Documents to which the Company is a party, all without any
further action, consent, or approval of any Person.

 

-3-



--------------------------------------------------------------------------------

1.11 Definitions. Unless otherwise specifically stated, the capitalized terms
used in this Agreement shall have the following meanings:

“A&R LLC Agreement” has the meaning set forth in the Recitals.

“Acceptable Rating” means, with respect to any Person, that the outstanding
senior, unsecured, non-credit enhanced debt securities of such Person either
(a) have a public rating of at least “BBB-” by S&P and “Baa3” by Moody’s or
(b) have a public rating of at least “BBB-” by S&P or “Baa3” by Moody’s and the
absence of such a rating by both S&P and Moody’s does not trigger or otherwise
result in any requirement that any debt of such Person be secured by any Lien on
any assets or property of such Person.

“Act” means the Delaware Limited Liability Company Act, 6 Del. Code Ann.
Section 18-101, et seq. (or any corresponding provisions of succeeding law).

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments:

(a) credit to such Capital Account any amounts which such Member is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5)
and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Allocation Year.

“Administrative Agent” has the meaning set forth in Section 16.1.

“Administrative Agent Indemnitee” has the meaning set forth in Section 16.8(b).

“Affiliate” means, with respect to any specified Person, (a) any Person directly
or indirectly controlling, controlled by, or under common control with such
specified Person, or (b) any officer, director, general partner, managing member
or manager, trustee of, or Person serving in a similar capacity with respect to,
such specified Person. For purposes of this definition, the terms “controlling,”
“controlled by,” or “under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person or entity, whether through the ownership of
voting securities, by contract, or otherwise. For the avoidance of doubt, (x) a
Person shall be deemed to control any of its Subsidiaries and (y) a Member shall
not be deemed to be an Affiliate of the Company or any other Member, and the
Company shall not be deemed to be an Affiliate of any Member, solely as a result
of such Member’s ownership of Membership Interests; provided, however, that the
Company and its Subsidiaries shall be deemed to be Affiliates of the Managing
Member.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Year” means (a) the period commencing on the date of this Agreement
and ending on December 31, 2019, (b) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31 or (c) any portion of the
period described in clauses (a) or (b) for which the Company is required to
allocate Profits, Losses, and other items of Company income, gain, loss, or
deduction pursuant to Section 3 unless the Company is required by Section 706 of
the Code to use a different tax year, in which case “Allocation Year” shall mean
such different tax year (or relevant portion thereof).

 

-4-



--------------------------------------------------------------------------------

“American Tower Agreements” means that certain Agreement to Sublease, dated as
of August 25, 2000, by and among SBC Wireless, Inc., Spectrasite Holdings, Inc.,
Southern Towers, Inc. and the other parties thereto, together with the schedules
and exhibits thereto and each of the other “Transaction Documents” as defined
therein.

“AMT Common Stock” has the meaning set forth in Schedule D.

“AMT Enterprise Value” has the meaning set forth in Schedule D.

“AMT Index” has the meaning set forth in Schedule D.

“AMT Multiple” has the meaning set forth in Schedule D.

“AMT Total Revenue” has the meaning set forth in Schedule D.

“AMT Tower Enterprise Value” has the meaning set forth in Schedule D.

“AMT Tower Revenue” has the meaning set forth in Schedule D.

“AMT Weight” has the meaning set forth in Schedule D.

“Anti-Corruption Laws” means, as to any Person, all laws, rules and regulations
of any jurisdiction applicable to such Person concerning or relating to bribery,
corruption or money laundering.

“Assignment Agreement” means that certain Distribution, Assignment and
Assumption Agreement, dated as of October 31, 2019, by and among SBC Tower
Holdings LLC and Tower Holdings.

“AT&T Cash Management System” means AT&T’s Treasury Interco Payment System, used
for processing payments and collections on behalf of the Managing Member and its
Affiliates.

“Bankruptcy” means, with respect to any Person, a Voluntary Bankruptcy or an
Involuntary Bankruptcy.

“BHC Act” means the U.S. Bank Holding Company Act of 1956 and any regulations,
including Regulation Y of the Board of Governors of the Federal Reserve System,
promulgated thereunder and interpretations thereof.

“BHC Member” means a Class A Limited Member that (a) is subject to the BHC Act,
or is directly or indirectly “controlled” (as that term is defined in the BHC
Act) by a company that is subject to the BHC Act and (b) indicates its intent to
be treated as a BHC Member in its Class A-2 Subscription Agreement or otherwise
in writing to the Managing Member on or before the closing at which such Member
is admitted to the Company.

“Bid” means an irrevocable offer to purchase in any Class A Mandatory
Remarketing all, but not less than all, of the outstanding Class A Limited
Membership Interests for cash in immediately available funds at a price per
Class A Limited Membership Interest equal to the Unrecovered Capital with
respect to such outstanding Class A Limited Membership Interests with the
applicable Class A Preferred Return Rate

 

-5-



--------------------------------------------------------------------------------

equal to (x) the Bid Rate specified in such irrevocable offer to purchase in
connection with any Class A Mandatory Remarketing in which the Managing Member
has requested Bids for a fixed Class A Preferred Return Rate or (y)(1) the Bid
Rate specified in such irrevocable offer to purchase in connection with any
Class A Mandatory Remarketing in which the Managing Member has requested Bids
for a floating Class A Preferred Return Rate plus (2) the Remarketing Benchmark
Rate.

“Bid Rate” means, in connection with any Class A Mandatory Remarketing, a number
of basis points submitted in connection with a Bid.

“Breakage Costs” means, with respect to any Class A Limited Member, any amounts
required to compensate such Class A Limited Member for any actual losses, costs
or expenses that it may actually incur as a result of a transaction described in
Section 13.2 or Section 15 that results in such Class A Limited Member receiving
any payment in cash in respect of any Class A Limited Membership Interest on a
day other than, (a) in the case of the initial Class A Reset Period, and any
other Class A Reset Period for which the applicable Class A Preferred Return
Rate is a fixed rate, a Class A Reset Date, and (b) in the case of any Class A
Reset Period for which the applicable Class A Preferred Return Rate is a
floating rate, the last day of a Class A Distribution Period, in each case
including any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
and the early termination or unwinding of any swap or other hedging arrangement
entered into by such Class A Limited Member, as set forth in a certificate of
such Class A Limited Member (which certificate shall include the methodology for
calculating, and the calculation of, the amount of such actual loss or expense,
in reasonable detail based on observable market references).

“Business Day” means any day that is not a Saturday, a Sunday, or a day on which
banking institutions located in New York, New York are authorized or obligated
by law to close.

“Capital Account” means, with respect to any Member of the Company, the capital
account maintained for such Member in accordance with the capital account
maintenance rules of Regulations Section 1.704-1(b).

“Capital Contributions” means, with respect to any Member of the Company, the
amount of cash and the initial Gross Asset Value of any Property (other than
cash) contributed to the Company by such Member, as set forth on Schedule A
hereto, as such Schedule A may be updated from time to time in accordance with
this Agreement.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP prior to giving effect to
the Accounting Standards Codification Topic 842, Leases, or any other changes in
GAAP subsequent to the date of this Agreement, be considered a Capital Lease
Obligation for purposes of this Agreement.

“Cash Available for Distribution” means, for any Class A Distribution Period,
the cash held by the Company less the portion thereof used to pay or establish
reasonable reserves for all Expenses of the Company (including Taxes), all as
determined by the Managing Member in good faith and in its commercially
reasonable judgment. Cash Available for Distribution will not be reduced by
Depreciation or similar non-cash allowances, and will be increased by any
reductions of reserves previously established pursuant to the first sentence of
this definition.

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following: (a) readily marketable direct
obligations of the government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the government of the United States or (b) insured
certificates of deposit of or time or demand deposits with any commercial bank
that is a member of the Federal Reserve System, the parent of which issues
commercial paper rated P-1 (or the then equivalent grade) by Moody’s and A-1+
(or the then equivalent grade) by S&P, is organized under the laws of the United
States or any state thereof and the long term unsecured debt of which is rated
A2 or better by Moody’s and A or better by S&P; provided, however, that all
obligations and securities described in clauses (a) and (b) above (1) will not
have an original maturity of longer than ninety (90) days, (2) will not include
any obligations or securities denominated in a currency other than Dollars,
(3) will not include any obligations or securities that provide for the
extension of the original stated maturity thereof without the consent of any
holder thereof affected thereby, (4) will not include any obligations or
securities the payment or repayment of principal in respect of which is an
amount determined by reference to any formula or index, or which is subject to
any contingency, (5) will not include any obligations or securities that require
the holder thereof to make advances to, or to purchase additional obligations or
securities issued by, the issuer of such obligations or securities after the
original date of issuance of such obligations or securities, and (6) will not
include any obligation of or security issued by the Company or any of its
Affiliates.

“Cause” means, with respect to an Independent Manager, (a) acts or omissions by
such Independent Manager constituting fraud, dishonesty, negligence, misconduct
or other deliberate action which causes injury to the Company or an act by such
Independent Manager involving moral turpitude or a serious crime or (b) that
such Independent Manager no longer meets the definition of “Independent Manager”
set forth in this Agreement.

“CCI Common Stock” has the meaning set forth in Schedule D.

“CCI Enterprise Value” has the meaning set forth in Schedule D.

“CCI Index” has the meaning set forth in Schedule D.

“CCI Multiple” has the meaning set forth in Schedule D.

“CCI Total Revenue” has the meaning set forth in Schedule D.

“CCI Tower Enterprise Value” has the meaning set forth in Schedule D.

“CCI Tower Revenue” has the meaning set forth in Schedule D.

“CCI Weight” has the meaning set forth in Schedule D.

“Certificate of Cancellation” means a certificate filed in accordance with 6
Del. Code Ann. Section 18-203.

“Certificate of Formation” means the Certificate of Formation filed with the
Secretary of State of the State of Delaware pursuant to the Act to form the
Company, as originally executed on August 3, 2016 and as amended, modified,
supplemented, or restated from time to time, as the context requires.

 

-7-



--------------------------------------------------------------------------------

“Class A Distribution Date” means each February 1, May 1, August 1 and
November 1 occurring prior to a Liquidation Event or, if such date is not a
Business Day, the next succeeding Business Day.

“Class A Distribution Period” means the applicable period from (and including) a
Class A Distribution Date to (but excluding) the next subsequent Class A
Distribution Date. In the case of the Class A Distribution Period ending on
January 31, 2020, with respect to any Class A Limited Member first admitted as a
Class A Limited Member on the date of this Agreement, the first distribution
period shall measure from the date of this Agreement to January 31, 2020.

“Class A Failed Mandatory Remarketing” has the meaning set forth in
Section 7.1(c)(v)(1).

“Class A Failed Mandatory Remarketing Rate” means, in respect of any Class A
Distribution Period commencing on the occurrence of a Class A Failed Mandatory
Remarketing, a rate per annum equal to the sum of (a) the then applicable
reference rate use in Parent Applicable Credit Facility, plus (b) the
non-default margin above such reference rate (including the applicable facility
fee, if any) provided in Parent Applicable Credit Facility, plus (c) two hundred
and fifty (250) basis points, plus (d) seventy five (75) basis points multiplied
by the number of Class A Failed Mandatory Remarketing Reset Dates since the most
recent sale and purchase of all of the Class A Limited Membership Interests
pursuant to a Class A Mandatory Remarketing.

“Class A Failed Mandatory Remarketing Reset Date” has the meaning set forth in
Section 7.1(c)(v)(1).

“Class A Limited Member Preferred Return” means, with respect to any Class A
Limited Member, the return that will accrue during each Class A Distribution
Period or portion thereof on the amount of such Class A Limited Member’s
Unrecovered Capital during such Class A Distribution Period, accrued (but not
computed) daily at a rate equal to the applicable Class A Preferred Return Rate,
computed using the actual number of days elapsed over a three hundred and sixty
(360) day year.

“Class A Limited Members” means the Members of the Company that hold Class A
Limited Membership Interests, in such capacity.

“Class A Limited Membership Interests” means Class A-1 Limited Membership
Interests and Class A-2 Limited Membership Interests.

“Class A Mandatory Remarketing” has the meaning set forth in Section 7.1(c)(i).

“Class A Mandatory Remarketing Agent” means, with respect to any Class A
Mandatory Remarketing, MUFG or, if MUFG is unwilling or unable to serve as the
Class A Mandatory Remarketing Agent or has ceased to own at least fifty percent
(50%) of the Class A Limited Membership Interests held on the date hereof or has
been replaced pursuant to the Class A Mandatory Remarketing Agreement, another
remarketing agent selected by the Managing Member that would qualify as a
Reference Corporate Dealer.

“Class A Mandatory Remarketing Agreement” means a remarketing agreement,
substantially in the form of Exhibit B attached hereto, entered into by the
Company and the Class A Mandatory Remarketing Agent, and including a fee due to
any Class A Mandatory Remarketing Agent acceptable to the Company.

 

-8-



--------------------------------------------------------------------------------

“Class A Mandatory Remarketing Date” means the date reasonably agreed by the
Managing Member and the Class A Mandatory Remarketing Agent on which a Class A
Mandatory Remarketing is conducted, which shall, unless otherwise agreed by the
Managing Member and the Class A Mandatory Remarketing Agent, be a date no
earlier than the twentieth (20th) Business Day, and no later than the fifth
(5th) Business Day, prior to the applicable Class A Reset Date; provided,
however, that the Managing Member and the Class A Mandatory Remarketing Agent
may not, without the consent of all of the Class A Limited Members, agree on a
Class A Mandatory Remarketing Date that is later than the applicable Class A
Reset Date.

“Class A Preferred Return Rate” means (i) with respect to Class A-1 Limited
Membership Interests, the Class A-1 Preferred Return Rate and (ii) with respect
to Class A-2 Limited Membership Interests, the Class A-2 Preferred Return Rate.

“Class A Preferred Return Reset Rate” means, in respect of any Class A Reset
Period, (a) if the Company and all of the holders of the Class A Limited
Membership Interests reach agreement pursuant to Section 7.1(b), the rate agreed
to by such parties pursuant to Section 7.1(b) and (b) otherwise the rate
determined in accordance with Section 7.1(c).

“Class A Purchase Date” has the meaning set forth in Section 15.2(a).

“Class A Purchase Price” has the meaning set forth in Section 15.1(a).

“Class A Reset Date” means the first Class A Distribution Date immediately
following September 26, 2024 or the immediately preceding Class A Reset Date,
provided, however, that in the event of a Class A Failed Mandatory Remarketing,
the date that is three (3) months following such Class A Failed Mandatory
Remarketing Reset Date shall be a Class A Reset Date.

“Class A Reset Period” means the period beginning on (and including)
September 26, 2019 and ending on (but excluding) the initial Class A Reset Date
and each period thereafter beginning on (and including) a Class A Reset Date and
ending on (but excluding) the immediately succeeding Class A Reset Date.

“Class A-1 Limited Membership Interests” has the meaning set forth in
Section 2.1(a).

“Class A-1 Preferred Return Rate” means (a) for any Class A Distribution Period
(or a portion thereof) occurring during the initial Class A Reset Period, 5.00%
per annum or (b) for any Class A Distribution Period or portion thereof
occurring during any other Class A Reset Period, the Class A Preferred Return
Reset Rate; provided, however, that the Class A Preferred Return Rate for any
Class A Distribution Period commencing on the occurrence of a Class A Failed
Mandatory Remarketing shall equal the Class A Failed Mandatory Remarketing Rate
for such Class A Distribution Period.

“Class A-2 Limited Membership Interests” has the meaning set forth in
Section 2.1(a).

“Class A-2 Preferred Return Rate” means (a) for any Class A Distribution Period
(or a portion thereof) occurring during the initial Class A Reset Period, 4.75%
per annum or (b) for any Class A Distribution Period or portion thereof
occurring during any other Class A Reset Period, the Class A Preferred Return
Reset Rate; provided, however, that the Class A Preferred Return Rate for any
Class A Distribution Period commencing on the occurrence of a Class A Failed
Mandatory Remarketing shall equal the Class A Failed Mandatory Remarketing Rate
for such Class A Distribution Period.

“Class A-2 Subscription Agreement” has the meaning set forth in the Recitals.

 

-9-



--------------------------------------------------------------------------------

“Class B Common Members” means the Members of the Company that hold Class B
Common Membership Interests, in such capacity.

“Class B Common Membership Interests” has the meaning set forth in
Section 2.1(a).

“Code” means the United States Internal Revenue Code of 1986.

“Company” has the meaning set forth in the Preamble.

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Confidential Information” has the meaning set forth in Section 6.8(a).

“Consultation Period” has the meaning set forth in Section 7.1(b).

“Crown Castle Agreements” means that certain Master Agreement, dated October 18,
2013, by and among Parent Company, Crown Castle International Corp. and the
other parties thereto, together with the schedules and exhibits thereto and each
of the “Collateral Agreements” as defined therein.

“Demand Note” means a demand note, substantially in the form of Exhibit A
attached hereto, duly executed and delivered by Parent Company in favor of the
Company.

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, depletion or other cost recovery deduction allowable
with respect to an asset for such Allocation Year for U.S. federal income tax
purposes, except that with respect to any asset whose Gross Asset Value differs
from its adjusted tax basis for U.S. federal income tax purposes at the
beginning of such Allocation Year, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the U.S. federal income
tax depreciation, amortization, or other cost recovery deduction for such
Allocation Year bears to such beginning adjusted tax basis; provided, however,
that if the adjusted basis for U.S. federal income tax purposes of an asset at
the beginning of such Allocation Year is zero, Depreciation shall be determined
with reference to such beginning Gross Asset Value using any reasonable method
selected by the Managing Member.

“Dollars” means United States dollars.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“Expenses” means any and all costs, liabilities, obligations, losses, damages,
penalties, interest, Taxes, claims (including, but not limited to negligence,
strict or absolute liability, liability in tort and liabilities arising out of
violation of laws or regulatory requirements of any kind), actions, suits,
costs, expenses, and disbursements (including, without duplication, reasonable
legal fees and expenses).

“Fee Letters” means one or more letter agreements, dated as of the date of this
Agreement, by and between the Company and applicable Affiliates of certain
Class A Limited Members.

 

-10-



--------------------------------------------------------------------------------

“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals (other than appeals to the
United States Supreme Court) by either party to the action have been exhausted
or the time for filing such appeals has expired, (b) a closing agreement entered
into under Section 7121 of the Code or any other settlement agreement entered
into in connection with an administrative or judicial proceeding entered into in
accordance with this Agreement, (c) the expiration of the time for instituting
suit with respect to the claimed deficiency or (d) the expiration of the time
for instituting a claim for refund, or if such a claim was filed, the expiration
of the time for instituting suit with respect thereto.

“Fiscal Quarter” means each subsequent three-month period commencing on the day
after the last day of the prior Fiscal Quarter and ending on the last day of
December, March, June and September (or on the date of a final distribution
pursuant to Section 13).

“Fiscal Year” means an annual accounting period ending December 31 of each year
during the term of the Company; provided, however, that the last such Fiscal
Year shall be the period beginning on January 1 of the calendar year in which
the final liquidation and termination of the Company is completed and ending on
the date such final liquidation and termination is completed. To the extent any
computation or other provision hereof provides for an action to be taken on a
Fiscal Year basis, an appropriate proration or other adjustment shall be made in
respect of the first or final Fiscal Year to reflect that such period is less
than a full calendar year period.

“Flow-Through Entity” has the meaning set forth in Section 8.1(b).

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any Property contributed (or deemed
contributed) by a Member to the Company shall be the gross fair market value of
such asset as agreed to by such contributing Member and the Managing Member;

(b) the Gross Asset Values of all items of Property shall be adjusted to equal
their respective fair market value as of the following times: (i) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution, (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Property as consideration for an interest in the Company, (iii) the liquidation
of the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)
and (iv) any other time specified in Regulations
Section 1.704-1(b)(2)(iv)(f)(5);

(c) the Gross Asset Value of any item of Property distributed to any Member
shall be adjusted to equal the fair market value of such item on the date of
distribution; and

(d) the Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Section 743(b), but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Regulations Section 1.704-1(b)(2)(iv)(m), subparagraph (vi) of the definition
of “Profits” and “Losses” and Section 3.2(a); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (d) to the
extent that an adjustment pursuant to subparagraph (b) is required in connection
with a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

 

-11-



--------------------------------------------------------------------------------

(e) If the Gross Asset Value of an item of Property has been determined or
adjusted pursuant to subparagraph (a), (b), or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset, for purposes of computing Profits and Losses.

“Indebtedness” means, with respect to a specified Person, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services, (c) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(d) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement (whether or not the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all obligations of such Person as
lessee under leases which have been or should be, in accordance with GAAP,
recorded as leases, including Capital Lease Obligations, (f) all obligations,
contingent or otherwise, of such Person under acceptance, letter of credit or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease, or otherwise acquire for value any partnership interests of
such Person, and (h) all Indebtedness referred to in clauses (a) through (g)
above guaranteed directly or indirectly by such Person through an agreement
(A) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (B) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (C) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered), or (D) otherwise to assure clauses (a) through (g) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for payment of such
Indebtedness; provided, however, that in no event shall Indebtedness include
(x) prepaid rent of any kind in connection with the Crown Castle Agreements,
American Tower Agreements or Vertical Bridge Agreements, to the extent such
prepaid rent (1) was in existence on September 26, 2019 (in the case of prepaid
rent in connection with the Crown Castle Agreements), (2) is in existence on the
date hereof (in the case of the American Tower Agreements or Vertical Bridge
Agreements) or (3) is in existence on the date of (and as a result of) a
Subsequent Closing (or equivalent term) pursuant to the Crown Castle Agreements
or the Vertical Bridge Agreements, (y) any advances to the Company under the
AT&T Cash Management System or (z) trade payables incurred in the ordinary
course of business.

“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by Corporation Service
Company, CT Corporation, TMF Group New York LLC, National Registered Agents,
Inc., Global Securitization Services, Inc., Stewart Management Company,
Wilmington Trust, or, if none of those companies is then providing professional
independent managers, another nationally-recognized company, in each case that
is not an Affiliate of the Company and that provides professional independent
managers and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Manager and is not, and
has never been, and shall not while serving as Independent Manager be, any of
the following:

 

-12-



--------------------------------------------------------------------------------

(a) a member, partner, equityholder (except for publicly traded shares of any
direct or indirect parent of the Company), manager, director, officer or
employee of the Company, the Member or any of their respective equityholders or
Affiliates (other than as an Independent Manager of the Company or an Affiliate
of the Company that is not in the direct chain of ownership of the Company and
that is required by a creditor to be a single purpose bankruptcy remote entity,
provided that such Independent Manager is employed by a company that routinely
provides professional independent managers in the ordinary course of its
business);

(b) a creditor (except for publicly traded debt of any direct or indirect parent
of the Company), supplier or service provider (including provider of
professional services) to the Company, or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
independent directors or managers and other corporate services to the Company or
any of its equityholders or Affiliates in the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Manager (or independent
manager or director of a “special purpose entity” which is an Affiliate of the
Company) shall be qualified to serve as an Independent Manager of the Company,
provided that the fees that such individual earns from serving as Independent
Manager (or independent manager or director of any Affiliate of the Company) in
any given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Independent Manager Management Agreement” means the agreement of the
Independent Manager substantially in the form of Exhibit D attached hereto. The
Independent Manager Management Agreement is deemed incorporated into, and a part
of, this Agreement.

“Index Advisor” means TAP Advisors, or such other similar valuation firm as
mutually agreed by the Managing Member and Required Class A Limited Members from
time to time.

“Index Methodology” means the methodology set forth in Schedule D, as may be
revised from time to time pursuant to Section 5.10.

“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder.

“Involuntary Bankruptcy” means, with respect to any Person, without the consent
of such Person, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or other
similar relief under any present or future bankruptcy, insolvency, or similar
statute, law, or regulation, or the filing of any such petition against such
Person, which petition shall not be dismissed within sixty (60) days, or without
the consent or acquiescence of such Person, the entering of an order appointing
a trustee, custodian, receiver, or Liquidator of such Person or of all or any
substantial part of the property of such Person, which order shall not be
dismissed within sixty (60) days. The foregoing is intended to supersede and
replace the events listed in Sections 18-101 and 18-304 of the Act with respect
to any Member.

“IRS” means the U.S. Internal Revenue Service.

 

-13-



--------------------------------------------------------------------------------

“Leasing Companies” means each of the entities set forth in Schedule C, as may
be amended from time to time by the Managing Member in connection with
contributions pursuant to Section 2.2.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including the lien or retained security title of a conditional vendor.

“Liquidation Event” has the meaning set forth in Section 13.1(a).

“Liquidation Event Notice” has the meaning set forth in Section 14.2.

“Liquidation Period” has the meaning set forth in Section 13.5.

“Liquidation Period Guaranteed Payment Date” means each February 1, May 1,
August 1 and November 1 occurring during the Liquidation Period and on the date
on which all of the assets of the Company are distributed to the Members.

“Liquidator” has the meaning set forth in Section 13.8.

“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”

“Managing Member” initially means New Cingular Wireless PCS, LLC and thereafter
means any Person designated as the Managing Member pursuant to Section 5.7, each
in its capacity as the manager of the Company.

“Material Action” means to (a) consolidate or merge the Company with or into any
Person, (b) sell, convey, transfer, assign, sublease, encumber or otherwise
hypothecate or dispose of the Company’s interest in and to any Property (except
for the transactions expressly contemplated herein, in the other Transaction
Documents or under the Crown Castle Agreements, American Tower Agreements or
Vertical Bridge Agreements), (c) sell all or substantially all of the assets of
the Company (except in connection with the exercise of the purchase options
under the Crown Castle Agreements, American Tower Agreements or Vertical Bridge
Agreements), (d) commence any case, proceeding or other action on behalf of the
Company under any existing or future law of any jurisdiction relating to
bankruptcy, insolvency, reorganization, relief from debts or the protection of
debtors generally, (e) institute proceedings to have the Company be adjudicated
bankrupt or insolvent, (f) consent to or in any way collude with the institution
of bankruptcy or insolvency proceedings against the Company, (g) file a petition
seeking, or consent to, reorganization, arrangement, adjustment, winding-up,
dissolution, composition, liquidation or other relief with respect to the
Company or its debts under any applicable federal or state law relating to
bankruptcy or insolvency, (h) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or a substantial part of its property, (i) make any assignment for the
benefit of creditors of the Company, (j) admit in writing the Company’s
inability to pay its debts generally as they become due, (k) take any action in
furtherance of any such action or (l) to the fullest extent permitted by law,
dissolve or liquidate the Company.

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (a) the business, operations, properties or financial condition of
such Person and its Subsidiaries taken as a whole, (b) the ability of such
Person to perform its payment obligations under this Agreement or any of the
Transaction Documents to which it is a party, (c) the ability of the Company to
make distributions of the Class A Limited Member Preferred Return to the Class A
Limited Members on each Class A Distribution Date or (d) any of the material
rights or remedies available against such Person under this Agreement or any of
the Transaction Documents to which such Person is a party.

 

-14-



--------------------------------------------------------------------------------

“Material Affiliate” means, in the case of the Managing Member or the Parent
Company, any Parent Company Entity that is a party to any Transaction Document.

“Member” means a Class A Limited Member or a Class B Common Member. A Member is
a “member” of the Company for purposes of the Act.

“Member Indemnitee” has the meaning set forth in Section 6.7(a).

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704¬2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“Membership Interest” means any limited liability company interest in the
Company authorized by Section 2.1(a) representing the Capital Contributions made
by a Member or its predecessors in interest, and including, except as set forth
in Section 11.5, any and all benefits to which the holder of such an interest
may be entitled as provided in this Agreement, together with all obligations of
such Person to comply with the terms and provisions of this Agreement. Each
Membership Interest and a certificate, if any, representing such interest shall
constitute a “security” within the meaning of (a) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the States of Delaware and New York and (b) the Uniform Commercial
Code of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws (as
amended in 1999 by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws). In its capacity as issuer of the
“securities” constituting Membership Interests, the “issuer’s jurisdiction”
(within the meaning of Section 8-110(d) of the Uniform Commercial Code) is the
State of Delaware.

“Membership Registry” has the meaning set forth in Section 2.1(b).

“Moody’s” means Moody’s Investor Service, Inc. or its successor.

“MUFG” means MUFG Bank, Ltd., New York Branch or one or more of its Affiliates
organized under the laws of the United States or any state thereof.

“NCW Contribution Agreement” has the meaning set forth in the Recitals.

“Non-Transferred Asset” has the meaning set forth in Section 2.5.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

“Notice Event” has the meaning set forth in Section 14.1.

 

-15-



--------------------------------------------------------------------------------

“OFAC” means Office of Foreign Assets Control of the US Department of the
Treasury.

“Officers” has the meaning set forth in Section 5.9(a).

“Original LLC Agreement” has the meaning set forth in the Recitals.

“Parent Applicable Credit Facility” means, for purposes of calculating the
Class A Failed Mandatory Remarketing Rate, (a) the $7,500,000,000 Five Year
Credit Agreement, dated as of December 11, 2018 (the “Existing Parent Credit
Facility”), among Parent Company, the lenders parties thereto and Citibank,
N.A., as administrative agent, as such facility may be amended, restated,
refinanced or replaced from time to time so long as such facility as amended,
restated, refinanced or replaced is widely syndicated and with similar tenor to
the Existing Parent Credit Facility, and (b) if no such facility exists, the
most widely syndicated unsecured floating-rate credit facility of Parent Company
as of the date of the corresponding Class A Failed Mandatory Remarketing having
a tenor similar to the Existing Parent Credit Facility.

“Parent Company” means AT&T Inc.

“Parent Company Entity” means Parent Company or any of its Subsidiaries (other
than the Company).

“Paying Agent” means The Bank of New York Mellon, a New York banking
corporation.

“Paying Agency Agreement” means that certain Paying Agency Agreement, dated as
of the date hereof, by and between the Company and the Paying Agent.

“Permitted Assets” means: (a) one or more Demand Notes, (b) the Tower Assets and
(c) cash and Cash Equivalents.

“Permitted Business” means (a) providing debt financing to Parent Company
evidenced by Demand Notes (and possessing and exercising the rights and remedies
attendant thereto), (b) directly or indirectly owning and leasing Permitted
Assets and (c) engaging in other activities incidental to the foregoing, in the
case of each of the foregoing clauses (a) through (c) on such terms as
determined by the Managing Member in its reasonable discretion and otherwise in
accordance with this Agreement, the other Transaction Documents and applicable
law.

“Preferred Return Distributions” means distributions under Section 4.1(a).

“Permitted Transfer” has the meaning set forth in Section 11.2(d).

“Permitted Transferee” has the meaning set forth in Section 11.2(d).

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee, or other
entity.

“Portfolio Compliance Certificate” means a written certificate of the Managing
Member signed by a Responsible Officer stating that (a) as of the date stated
therein and for the period covered thereby, the Permitted Assets held by the
Company satisfied the Portfolio Requirements (showing in reasonable detail
calculations reasonably necessary to determine such compliance) and
(b) identifying any asset held by the Company or any of its Subsidiaries that is
not a Permitted Asset.

 

-16-



--------------------------------------------------------------------------------

“Portfolio Requirements” has the meaning set forth in Section 5.8.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(a) any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of “Profits” and “Losses” shall be
subtracted from such taxable income or loss;

(c) in the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (ii) or (iii) of the definition of “Gross Asset Value,”
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the item of Property) or an item
of loss (if the adjustment decreases the Gross Asset Value of the item of
Property) from the disposition of such asset and shall be taken into account for
purposes of computing Profits or Losses;

(d) gain or loss resulting from any disposition of any Property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

(e) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of “Depreciation”;

(f) to the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Section 734(b) or Section 743(b) is required, pursuant
to Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Membership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the item of Property) or loss (if the adjustment decreases such basis) from the
disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and

(g) notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 3.2 or Section 3.3 shall not be taken
into account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 3.2 or Section 3.3 shall be
determined by applying rules analogous to those set forth in subparagraphs
(a) through (f) above.

 

-17-



--------------------------------------------------------------------------------

“Property” means all real and personal property held or acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Proposed Replacement Index Methodology” has the meaning set forth in
Section 5.10.

“PTP” means a “publicly traded partnership,” as defined in Code Section 7704,
taxable as a corporation for U.S. federal income tax purposes.

“Purchase Options Adjustments Factor” has the meaning set forth in Schedule B.

“Reconstitution Period” has the meaning set forth in Section 13.1(b).

“Reference Corporate Dealer” means a leading dealer of publicly traded debt
securities selected by the Managing Member, which dealer shall be a Qualified
Institutional Buyer (as defined in Rule 144A under the Securities Act).

“Regulations” means the Treasury Regulations promulgated under the Code.

“Regulatory Allocations” has the meaning set forth in Section 3.3.

“Remarketing Benchmark Rate” means the rate specified by the Managing Member to
the Class A Mandatory Remarketing Agent in connection with any Class A Mandatory
Remarketing in which the Managing Member has requested Bids for a floating
Class A Preferred Return Rate.

“Representatives” has the meaning set forth in Section 6.8(a).

“Required Class A Limited Members” means the holder or holders of more than
fifty percent (50%) of any outstanding Class A Limited Membership Interests
entitled to vote hereunder. If, at any relevant time, some but not all of the
outstanding Class A Limited Membership Interests are owned by Parent Company or
any of its Affiliates, then in determining whether holders of the requisite
percentage of the Class A Limited Membership Interests have given any request,
demand, authorization, direction, notice, consent, or waiver hereunder, the
Class A Limited Membership Interests owned by Parent Company or any of its
Affiliates shall be disregarded and deemed not to be outstanding.

“Responsible Officer” means an officer of Parent Company or one of its
Affiliates familiar with the financial affairs of the Company.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Corporation or its successor.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secondary Purchase Agreement” means an agreement containing customary terms and
conditions to be dated as of the applicable Class A Reset Date (or such other
date permitted by applicable law) among the Company, the Selling Class A
Holders, the Class A Mandatory Remarketing Agent, and the Secondary Purchasers
(selected in the manner provided in Section 7.1(c)) providing for the purchase
of the Class A Limited Membership Interests by the Secondary Purchasers;
provided, however, that (a) the only representations by a holder will be
regarding such holder’s good and marketable title to the Class A Limited
Membership Interests and (b) the only obligation of a Selling Class A Holder
shall be to sell the Class A Limited Membership Interests pursuant to a
successful Class A Mandatory Remarketing.

 

-18-



--------------------------------------------------------------------------------

“Secondary Purchasers” has the meaning set forth in Section 7.1(c)(iii).

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

“Selling Class A Holders” has the meaning set forth in Section 7.1(c)(iv).

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which such Person, directly or indirectly, owns more
than fifty percent (50%) of the issued and outstanding shares of capital stock
or equity interests entitling such Person, directly or indirectly, to elect a
majority of the directors of such corporation, association or other business
entity or to otherwise control the management of such Person.

“Tax Matters Representative” has the meaning set forth in Section 9.4(a).

“Taxes” means any and all taxes (including net income, gross income, franchise,
ad valorem, gross receipts, sales, use, property, and stamp taxes), and any and
all levies, imposts, duties, charges, assessments, or withholdings in the nature
of a tax, now existing or hereafter created or adopted, together with any and
all penalties, fines, additions to tax, and interest thereon.

“Three Month Period” means each period commencing on each February 2, May 2,
August 2 and November 2 and ending on (and including) May 1, August 1,
November 1 and February 1, respectively (or on the date of a final distribution
pursuant to Section 13).

“Tower Asset Index” means the Tower Asset Index, as determined by the Index
Advisor pursuant to Section 5.10 and Schedule D.

“Tower Assets” means the equity interests in the Leasing Companies held by the
Company from time to time.

“Tower Company Operator” means CCATT LLC, a Delaware limited liability company,
American Tower Asset Sub II, LLC, a Delaware limited liability company,
successor in interest to Southern Towers, Inc., a Delaware corporation, and
Vertical Bridge Towers, LLC, a Delaware limited liability company, and such
other entities performing similar services to Parent Company or its Affiliates
as the Managing Member may specify from time to time.

“Tower Holdings” has the meaning set forth in the Preamble.

“Tower Holdings Contribution Agreement” has the meaning set forth in the
Recitals.

“Transaction Documents” means, collectively, this Agreement, the Class A-2
Subscription Agreement, the NCW Contribution Agreement, the Tower Holdings
Contribution Agreement, the Subscription Agreement, dated as of September 26,
2019, by and among MUFG, Parent Company and the Company, the Fee Letters, the
Independent Manager Management Agreement and the Demand Notes. Each of such
documents shall constitute a “Transaction Document” at such time as such
document is executed and delivered by all of the necessary parties thereto.

 

-19-



--------------------------------------------------------------------------------

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
exchange, any instrument that seeks to transfer an economic interest, or other
disposition, and any hypothecation, pledge or other encumbrance, and, as a verb,
voluntarily or involuntarily to transfer, sell, exchange, enter into any
instrument that seeks to transfer an economic interest, or otherwise dispose of,
and, except when used in reference to any Membership Interest, to hypothecate,
pledge or otherwise encumber. The word “Transferred” has a meaning correlative
thereto. The term “Transfer” shall include the use of a participation,
derivative (such as a total return swap, credit linked note or credit default
swap), financial instrument or similar contract the value of which is determined
in whole or in part by reference to some or all of the Class A Limited
Membership Interests for the purpose of either (a) transferring the benefit of
gain and/or risk of loss on such Class A Limited Membership Interests or
(b) hedging such Class A Limited Membership Interests; provided, for the
avoidance of doubt, that interest rate or currency hedges and credit default
swaps referencing Affiliates of the Company shall not be deemed to be Transfers
hereunder.

“U.S. Net Taxpayer Members” has the meaning set forth in Section 4.2.

“United States” means the United States of America.

“Unrecovered Capital” means, for any Member, as of any date, the positive
remainder, if any, of the Capital Contributions of such Member to the Company,
less the amount of cash distributions in respect of such Capital Contributions
(excluding any distributions of the Class A Limited Member Preferred Return),
plus in the case of any Class A Limited Member, any accrued but undistributed
Class A Limited Member Preferred Return through the applicable date. For the
avoidance of doubt, (a) distributions to a Member under Section 4 will not be
treated as in respect of such Member’s Capital Contributions and (b) any accrued
but undistributed Class A Limited Member Preferred Return as of any Class A
Distribution Date shall be added to the Unrecovered Capital as of such Class A
Distribution Date.

“Valuation Methodology” has the meaning set forth in Schedule B.

“Value” means (i) with respect to the Tower Assets, the value as determined
according to the most recent valuation conducted pursuant to Section 5.8, (ii)
with respect to the Demand Notes, the aggregate principal amount thereof and
(iii) with respect to cash and Cash Equivalents, the face value thereof.

“Vertical Bridge Agreements” means that certain Master Agreement, dated as of
October 28, 2014, among Parent Company, Vertical Bridge Holdings, LLC, Vertical
Bridge Towers, LLC and the other parties thereto, together with the schedules
and exhibits thereto and each of the “Collateral Agreements” as defined therein.

“Voluntary Bankruptcy” means, with respect to any Person, (a) the inability of
such Person generally to pay its debts as such debts become due, or an admission
in writing by such Person of its inability to pay its debts generally or a
general assignment by such Person for the benefit of creditors, (b) the filing
of any petition or answer by such Person seeking to adjudicate itself as
bankrupt or insolvent, or seeking for itself any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
such Person or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking, consenting to, or acquiescing
in the entry of an order for relief or the appointment of a receiver, trustee,
custodian, or other similar official for such Person or for any substantial part
of its property, or (c) action taken by such Person to authorize any of the
actions set forth above.

“Winning Bid” has the meaning set forth in Section 7.1(c)(ii)(5).

“Winning Bid Rate” has the meaning set forth in Section 7.1(c)(ii)(5).

 

-20-



--------------------------------------------------------------------------------

1.12 Other Terms. Unless the content shall require otherwise:

(a) the definitions contained in this Agreement are applicable to the singular
and the plural forms of such terms and to the masculine, feminine and neuter
genders of such terms, and correlative forms of such terms have corresponding
meanings;

(b) reference to “include,” “includes,” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(c) reference in this Agreement to “herein,” “hereby,” “hereof,” or “hereunder,”
or any similar formulation, shall be deemed to refer to this Agreement as a
whole and not to any particular provisions of this Agreement;

(d) any reference to a statute, rule or regulation is to that statute, rule or
regulation as now enacted or as the same may from time to time be amended,
re-enacted or expressly replaced;

(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth therein);

(f) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns;

(g) the term “or” is used in its inclusive sense (“and/or”); and

(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context requires otherwise.

SECTION 2

MEMBERS’ CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

2.1 Initial Capital Contribution.

(a) The Company is authorized to issue two (2) classes of Membership Interests.
One such class of voting, participating Membership Interests shall be designated
as the “Class B Common Membership Interests,” and the other class shall be a
class of non-voting, non-participating Membership Interests, which shall consist
of two (2) series designated as the “Class A-1 Limited Membership Interests” and
the “Class A-2 Limited Membership Interests”. The Managing Member and each other
Member acknowledges and agrees hereby that all Class A Limited Membership
Interests shall rank, with respect to all distributions by the Company and
rights on liquidation, dissolution or winding up of the Company and as otherwise
provided in this Agreement, (i) senior to Class B Common Membership Interests
and any other limited liability interests in the Company in all respects and
(ii) pari passu in respect of each other Class A Limited Membership Interest in
all respects (with the Class A Limited Member Preferred Return to be paid
ratably). For the avoidance of doubt, the parties hereto agree that, except as
provided in Section 5.5(d), all Class A Limited Membership Interests of any
class or series shall have identical rights and obligations hereunder, other
than in respect of their applicable Class A Preferred Return Rates.

 

-21-



--------------------------------------------------------------------------------

(b) The name, mailing address and the Membership Interests of each Member shall
be as set forth on Schedule A (the “Membership Registry”). As of the date of
this Agreement, each Member has made such initial Capital Contributions to the
Company as is set forth opposite such Member’s name on the Membership Registry.
In return for such initial Capital Contributions, the Company has issued to each
of the Members the Membership Interests set forth opposite such Member’s name on
the Membership Registry. The Managing Member shall update the Membership
Registry from time to time to reflect the addition, substitution, withdrawal or
resignation of any Member and otherwise as necessary to reflect changes to the
information therein. An update to the Membership Registry made in accordance
with this Agreement shall not be deemed an amendment to this Agreement.
Following reasonable request by a Member, the Managing Member shall provide such
Member a copy of the then-current Membership Registry. Any reference in this
Agreement to the Membership Registry shall be deemed a reference to the
Membership Registry as amended and in effect from time to time. All Membership
Interests shall be represented by certificates in the forms of Exhibit C-1,
Exhibit C-2 and Exhibit C-3 attached hereto and the Managing Member is expressly
authorized to execute such certificates on behalf of the Company and to deliver
such certificates to each Member.

(c) For the avoidance of doubt, and as indicated on the Membership Registry, the
Managing Member (as of the date of this Agreement) and Tower Holdings are the
only Class B Common Members of the Company as of the date of this Agreement.

2.2 Additional Contributions. No Member will be required to make any additional
Capital Contributions, unless a Member has agreed to make an additional Capital
Contribution and unless agreed upon by the Managing Member. Any Class B Common
Member or any of its Affiliates may contribute from time to time such additional
cash or other property as it may determine; provided, however, that any Capital
Contribution made by any Class B Common Member or any of its Affiliates pursuant
to this Section 2.2 shall consist of Permitted Assets and the Company shall,
after giving effect to the additional contribution, satisfy each of the
Portfolio Requirements.

2.3 Other Matters; Capital Accounts.

(a) Except as otherwise provided in Sections 4, 7, 11 and 13, or in the Act, no
Member shall demand or receive a return of its Capital Contributions or withdraw
from the Company without the consent of all Members. Under circumstances
requiring a return of any Capital Contributions, no Member shall have the right
to receive Property other than cash except as may be specifically provided in
this Agreement.

(b) No Member shall receive any interest or draw with respect to its Capital
Contributions or its Capital Account, except as otherwise provided in this
Agreement.

(c) The Members shall not be liable for the debts, liabilities, contracts, or
any other obligations of the Company. Except as otherwise provided by mandatory
provisions of applicable state law and except with respect to the obligation of
the Members to return to the Company a distribution made to any Member in
violation of the Act at a time when such Member knew the distribution would
violate the Act, such Member shall be liable only to make its Capital
Contribution and shall not be required to lend any funds to the Company or,
after its Capital Contribution has been made, to make any additional Capital
Contributions to the Company.

(d) The Managing Member shall not have any personal liability for the repayment
of any Capital Contributions of the Members.

 

-22-



--------------------------------------------------------------------------------

(e) The Capital Account for each Member shall be maintained in accordance with
the following provisions:

(i) to each Member’s Capital Account there shall be credited (1) such Member’s
Capital Contributions (including any amounts deemed contributed to the Company),
(2) such Member’s distributive share of Profits and any items in the nature of
income or gain that are specially allocated to such Member pursuant to Sections
3.2 or 3.3, and (3) the amount of any Company liabilities assumed by such Member
or that are secured by any Property distributed to such Member;

(ii) to each Member’s Capital Account there shall be debited (1) the amount of
cash and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement, (2) such Member’s distributive
share of Losses and any items in the nature of deduction, expense, or loss which
are specially allocated to such Member pursuant to Sections 3.2 or 3.3, and
(3) the amount of any liabilities of such Member assumed by the Company or that
are secured by any property contributed by such Member to the Company;

(iii) in the event a Membership Interest is Transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the Transferred Membership Interest;
and

(iv) in determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Code
Section 704(b) and the Regulations thereunder, and shall be interpreted and
applied in a manner consistent therewith. In the event the Managing Member shall
determine in good faith and on a commercially reasonable basis that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto are computed in order to comply with such Regulations, the
Managing Member may make such modification; provided, however, that the Managing
Member shall promptly give each other Member written notice of such
modification.

2.4 Additional Issuances. From time to time, the Company shall have the right to
issue additional Class A Limited Membership Interests in respect of up to six
billion Dollars ($6,000,000,000) less the aggregate Capital Contributions made
pursuant to the Subscription Agreement, dated as of September 26, 2019, and the
Class A-2 Subscription Agreement, made on the date of this Agreement, in
exchange for additional Capital Contributions pursuant to one or more
subscription agreements containing substantially similar terms as those
contained in such Subscription Agreement and Class A-2 Subscription Agreement
and subject to delivery of signed counterpart(s) to this Agreement by the
purchasers of such Class A Limited Membership Interests. The Company reserves
the right to issue one or more additional classes of Membership Interests with
rights, privileges, preferences and restrictions junior in all respects to those
of the Class A Limited Membership Interests. Each Member hereby agrees to enter
into any amendments to this Agreement and the other Transaction Documents as are
necessary or appropriate to give effect to the transactions contemplated by the
foregoing sentence.

2.5 Non-Transferred Assets. Notwithstanding anything to the contrary in this
Agreement, the Company and its Subsidiaries may distribute, transfer and assign
any asset that is either (a) set forth on Schedule A to the Assignment
Agreement, (b) an equity interest in any Person that is not a direct or indirect
wholly owned Subsidiary of the Company or (c) any asset that is not a Permitted
Asset, in each case to the extent such asset has not been distributed,
transferred or assigned prior to the date hereof (each such asset,

 

-23-



--------------------------------------------------------------------------------

a “Non-Transferred Asset”). The Managing Member and the Company shall use their
respective commercially reasonable efforts to promptly distribute, transfer and
assign the Non-Transferred Assets. All distributions, transfers and assignments
pursuant to this Section 2.5 shall be at the sole cost of the Managing Member
and the Managing Member shall indemnify the Company from any costs or
liabilities in connection with this Section 2.5. Subject to this Section 2.5,
the Company and the Managing Member shall not be deemed to be in breach of any
provision of this Agreement in connection with the Non-Transferred Assets
pending the distribution, transfer or assignment contemplated by this
Section 2.5. For the avoidance of doubt, with respect to any Non-Transferred
Asset, it is intended that the relevant distributee, transferee or assignee (and
not the Company and its Subsidiaries) shall hold the benefits and burdens of
ownership of such Non-Transferred Asset as of the Effective Time (as defined in
the Assignment Agreement), the distributee, transferee or assignee shall be
treated as the beneficial owner of the Non-Transferred Asset for all Tax and
other purposes (including in determining the Capital Accounts and allocations of
Profit and Losses of the Company) and the Company (or the relevant Subsidiary)
shall hold the Non-Transferred Asset as nominee or trustee for the benefit of
the distributee, transferee or assignee until the Non-Transferred Asset has been
formally registered in the name of the distributee, transferee or assignee.

SECTION 3

ALLOCATIONS

3.1 Profits and Losses

(a) After the application of Sections 3.1(b) and 3.2, Profits and Losses for
each Allocation Year shall be allocated among the Members in a manner such that
the Capital Account of each Member, immediately after making such allocation,
and after taking into account actual distributions made during such Allocation
Year, is as nearly as possible, equal to: (i) the distributions that would be
made to such Member if the Company were dissolved, its affairs wound up and its
assets sold for cash equal to their Gross Asset Values (limited with respect to
each Nonrecourse Liability to the Gross Asset Value of the assets securing such
Nonrecourse Liability) and the net assets distributed in accordance with
Section 13 to the Members minus (ii) such Member’s share of Company Minimum Gain
and Member Nonrecourse Debt Minimum Gain. Subject to the other provisions of
this Section 3, an allocation to a Member of a share of Profit or Loss shall be
treated as an allocation of the same share of each item of income, gain, loss or
deduction that is taken into account in computing Profits or Losses.

(b) The allocation to the Class A Limited Members of the Class A Limited Member
Preferred Return shall be characterized as a guaranteed payment under Code
Section 707(c), and the corresponding deduction shall be allocated to the
Members holding Class B Common Membership Interests pro rata in proportion to
their holdings of Class B Common Membership Interests.

 

-24-



--------------------------------------------------------------------------------

3.2 Special Allocations. The following special allocations shall be made in the
following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Section 3, if
there is a net decrease in Company Minimum Gain during any Allocation Year, each
Member shall be specially allocated items of Company income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 3.2(a) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Section 3, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Allocation Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Allocation Year (and, if necessary, subsequent Allocation Years)
in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 3.2(b) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Member unexpectedly receives
any adjustments, allocations, or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
the Adjusted Capital Account Deficit of such Member as quickly as possible;
provided, however, that an allocation pursuant to this Section 3.2(c) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Section 3 have
been tentatively made as if this Section 3.2(c) were not in this Agreement.

(d) Gross Income Allocation. In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Allocation Year, each such Member
shall be allocated items of Company income and gain in the amount of such
deficit as quickly as possible; provided, however, that an allocation pursuant
to this Section 3.2(d) shall be made only if and to the extent that such Member
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Section 3 have been tentatively made as if Section 3.2(c)
and this Section 3.2(d) were not in this Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall
be allocated to the Members holding Class B Common Membership Interests pro rata
in proportion to their holdings of Class B Common Membership Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

 

-25-



--------------------------------------------------------------------------------

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Member in complete liquidation of such Member’s Membership Interest, the amount
of such adjustment to Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom
such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

3.3 Curative Allocations. The allocations set forth in Sections 3.2 and 3.4 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
the Regulatory Allocations shall be offset either with special allocations of
other items of Company income, gain, loss, or deduction pursuant to this
Section 3.3. Therefore, notwithstanding any other provision of this Section 3
(other than the Regulatory Allocations), the Managing Member shall make such
offsetting special allocations of Company income, gain, loss, or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement. In exercising its
discretion under this Section 3.3, the Managing Member shall take into account
future Regulatory Allocations that, although not yet made, are likely to offset
other Regulatory Allocations previously made.

3.4 Loss Limitation. Losses allocated pursuant to Section 3.1 hereof shall not
exceed the maximum amount of Losses that can be allocated without causing any
Member to have an Adjusted Capital Account Deficit at the end of any Allocation
Year. In the event some, but not all, of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Losses pursuant to
Section 3.1, the limitation set forth in this Section 3.4 shall be applied on a
Member by Member basis and Losses not allocable to any Member as a result of
such limitation shall be allocated to the other Members in accordance with the
positive balances in such Member’s Capital Accounts so as to allocate the
maximum permissible Losses to each Member under Regulations
Section 1.704-1(b)(2)(ii)(d).

3.5 Other Allocation Rules.

(a) Profits, Losses, and any other items of income, gain, loss, or deduction
shall be allocated to the Members pursuant to this Section 3 as of the last day
of each Fiscal Year; provided, however, that Profits, Losses, and such other
items shall also be allocated at such times as the Gross Asset Values of the
Company’s assets are adjusted pursuant to subparagraph (ii) of the definition of
“Gross Asset Value” in Section 1.11.

(b) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly or other basis as determined by the Managing
Member using any permissible method under Code Section 706 and the Regulations
thereunder.

(c) The Members are aware of the income tax consequences of the allocations made
by this Section 3 and hereby agree to be bound by the provisions of this
Section 3 in reporting their shares of Company income and loss for income tax
purposes, except as otherwise required by law.

 

-26-



--------------------------------------------------------------------------------

3.6 Tax Allocations: Code Section 704(c). In accordance with Code Section 704(c)
and the Regulations thereunder, income, gain, loss, and deduction with respect
to any Property contributed (or deemed contributed) to the capital of the
Company shall, solely for tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of such Property to the
Company for U.S. federal income tax purposes and its initial Gross Asset Value
(computed in accordance with the definition of “Gross Asset Value”). Such
allocation shall be made in any permitted manner determined by the Managing
Member, including any remedial or curative allocation methods permitted under
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder.

In the event the Gross Asset Value of any Property is adjusted pursuant to
subparagraph (ii) of the definition of “Gross Asset Value,” subsequent
allocations of income, gain, loss, and deduction with respect to such Property
shall take account of any variation between the adjusted basis of such Property
for U.S. federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Regulations thereunder. Such
allocation shall be made in any permitted manner determined by the Managing
Member, including any remedial or curative allocation methods permitted under
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder.

Allocations pursuant to this Section 3.6 are solely for purposes of federal,
state, and local Taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses, other
items or distributions pursuant to any provision of this Agreement.

SECTION 4

DISTRIBUTIONS

4.1 Amounts Distributed.

(a) Preferred Return Distributions. Except as otherwise provided in Section 13,
the Company shall make distributions, if, as and when declared by the Managing
Member, to the Class A Limited Members on each Class A Distribution Date, in an
amount equal to the cumulative amount of the Class A Limited Member Preferred
Return accrued in respect of the related Class A Distribution Period for each
such Class A Limited Member’s Unrecovered Capital. Distributions pursuant to
this Section 4.1(a) (including any distributions made subsequent to the Class A
Distribution Date on which they were required to be made but prior to the
succeeding Class A Distribution Date on which distributions are required to be
made) shall be made to the Class A Limited Members of record fifteen (15) days
prior to the relevant Class A Distribution Date. In the event that Managing
Member declares a distribution in an amount less than the cumulative Class A
Limited Member Preferred Return in respect of a particular Class A Distribution
Period, and without limiting any other rights of the Class A Limited Members,
the aggregate amount of the distribution shall be allocated between the
Class A-1 Limited Membership Interests and the Class A-2 Limited Membership
Interests in the same proportion as would have been the case had the full amount
been declared and such amount shall be paid to the holders of Class A-1 Limited
Membership Interests and Class A-2 Limited Membership Interests, as applicable,
pro rata in proportion to their Unrecovered Capital of such class of Membership
Interest. The Company shall make the distributions pursuant to this
Section 4.1(a) to the Paying Agent or, at the Company’s option, the
Administrative Agent (if any) for the account of the Class A Limited Members, by
wire transfer of same day funds in Dollars to such account as the Paying Agent
or the Administrative Agent, as applicable, shall have designated in writing to
the Company from time to time. The Company shall cause the Paying Agent or the
Administrative Agent, as applicable, to promptly thereafter distribute, from
funds furnished by the Company, to each Class A Limited Member to such account
or accounts as each Class A Limited Member shall have designated in writing to
the Paying Agent or the Administrative Agent, as applicable, from time to time,
the amount due to such Class A Limited Member pursuant to this Section 4.1(a).

 

-27-



--------------------------------------------------------------------------------

(b) Other Distributions. Any Cash Available for Distribution remaining after any
distribution required pursuant to Section 4.1(a) or Section 13 to the Class A
Limited Members has been made may be distributed by the Company to the Class B
Common Members in such amounts as determined by the Managing Member, provided
that (i) all distributions of the Class A Limited Member Preferred Return for
all prior Class A Distribution Dates have been made, (ii) the Company will be in
compliance with the Portfolio Requirements after giving effect to such
distribution, (iii) a Notice Event described in Section 14.1(a) has not
occurred, (iv) neither the Company nor the Managing Member is in breach of its
obligations under this Agreement in any material respect, which breach remains
uncured, and (v) any such permitted distribution is made promptly after the
declaration thereof.

(c) Limitation. Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make a distribution to a Member on account of
its Membership Interests if such distribution would violate the Act or other
applicable law.

4.2 Tax Withholding. All payments and allocations to be made hereunder to the
Members shall be made without setoff or counterclaim and free and clear of, and
without any deduction for, any Taxes, unless otherwise required by law. The
Company agrees not to withhold on Preferred Return Distributions to Members
(such Members, “U.S. Net Taxpayer Members”) that have provided the Company with
a true, correct and complete (a) IRS Form W-9 (excluding an IRS Form W-9
indicating that backup withholding is required) or (b) IRS Form W-8ECI, except
as provided below. However, if the Company determines, in its reasonable
discretion exercised in good faith and based on advice of its tax advisor, that
any Taxes are required to be withheld under applicable law from any amounts
distributable, payable or allocable to any Member hereunder (including in
connection with any Class A Mandatory Remarketing), the Company or other
relevant payor shall be entitled to deduct or withhold such Taxes and shall
timely pay such Taxes to the relevant governmental entity in accordance with
applicable law. Prior to making any deduction or withholding from Preferred
Return Distributions to a U.S. Net Taxpayer Member, the Company shall provide
ten (10) Business Days’ prior written notice to the extent reasonably
practicable (and to the extent such notice is not reasonably practicable, shall
provide written notice as soon as reasonably practicable) to such Member of the
amounts subject to deduction or withholding and a reasonable opportunity to
provide forms or other documentation that would eliminate or mitigate such
deduction or withholding. To the extent payments are required to be made by the
Company to a governmental entity on behalf of or with respect to a Member in
accordance with this Section 4.2 in an amount that exceeds the amount deducted
or withheld with respect to such Member, the excess amount shall, at the
election of the Managing Member, (i) be applied to and reduce the next
distribution(s) otherwise payable to such Member under this Agreement (except to
the extent of any payment for penalties attributable to the Company’s gross
negligence or willful misconduct) or (ii) be paid by the Member to the Company
within thirty (30) days of written notice from the Managing Member requesting
indemnification as described below. Any amount withheld pursuant to the Code or
any other provision of federal, state or local tax or other law with respect to
any distribution or payment to a Member shall be treated as an amount
distributed or paid to such Member for all purposes under this Agreement. Each
Member (including, for the avoidance of doubt, a former Member) agrees to
indemnify the Company in full for any Taxes required to be paid to a
governmental entity or regulatory authority in excess of amounts previously
withheld by the Company with respect to such Member to the extent such Taxes are
specifically attributable to such Member, including any interest, penalties
(other than penalties attributable to the Company’s gross negligence or willful
misconduct) and reasonable out-of-pocket Expenses associated with such payments.
For the avoidance of doubt, the Members agree for purposes of the immediately
preceding sentence that failure to withhold under Section 1446 of the Code with
respect to Preferred Return Distributions to U.S. Net Taxpayers would not
constitute gross negligence or willful misconduct under current law. If it is
asserted by the IRS that the Company is or was required to withhold tax under
Section 1446 of the Code on any Preferred Return Distribution to any U.S. Net
Taxpayer Member but (i) failed to do so, or (ii) paid

 

-28-



--------------------------------------------------------------------------------

less than the amount required under Section 1446 of the Code or the Regulations
thereunder, the applicable Member agrees to cooperate to use commercially
reasonable efforts to eliminate, mitigate and reduce any such withholding, any
liability of the Company for tax that the Company is asserted to have failed to
withhold and any associated penalties. The Managing Member agrees, absent a
change in law occurring after the date hereof that would require withholding,
that to the extent a Member provides a withholding certificate obtained through
an application on IRS Form 8288-B or the procedures set forth in Rev. Proc.
2000-35 or any successor forms or procedures thereto, as applicable, (or
evidence of the request for a withholding certificate) reducing or eliminating
amounts otherwise required to be withheld or deducted and paid to the IRS prior
to the date of any transaction giving rise to the obligation to withhold or
deduct amounts attributable to such Member, it shall not withhold or deduct and
pay over to the IRS any amount in excess of the amount required to be so
withheld or deducted and paid as provided for on such withholding certificate;
provided that in the case of a pending request for a withholding certificate,
the Managing Member shall be entitled to withhold the full amount required to be
withheld or deducted, but shall not be entitled to pay over to the IRS any
amount until: (a) the issuance of such withholding certificate by the IRS and,
at such time, shall only pay over to the IRS the amount required to be paid
pursuant to such withholding certificate or (b) the IRS issues a notice of
denial with respect to the request for a withholding certificate. For the
avoidance of doubt, any amounts withheld or deducted attributable to a Member in
excess of the amount required to be paid to the IRS under the preceding sentence
shall be payable to such Member. The obligations of an applicable Member under
this Section 4.2 shall survive the termination, dissolution, liquidation and
winding up of the Company, the withdrawal of any Member or the transfer of any
Member’s interest in the Company, and for purposes of this Section 4.2, the
Company shall be treated as continuing in existence.

4.3 Limitations on Distributions. The Company shall make no distributions to the
Members except (i) as provided in this Section 4 and Section 13, or (ii) to the
extent not inconsistent with Section 4 and Section 13 or with the provisions of
any of the other Transaction Documents, as agreed to in writing by all of the
Members.

4.4 Distributions and Payments to Members. It is the intent of the Members that
no distribution or payment to any Member (including distributions under
Section 4.1 and Section 13.2) shall be deemed a return of money or other
property in violation of the Act. The payment or distribution of any such money
or property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Act, and the Member receiving any such money or
property shall not be required to return any such money or property to the
Company, any creditor of the Company or any other Person. However, if any court
of competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to return such money or property, such
obligation shall be the obligation of such Member and not of the Company, any
other Member or the Managing Member. Any amounts required to be paid under such
obligation shall be treated as a permitted additional Capital Contribution
pursuant to Section 2.2.

SECTION 5

MANAGEMENT; OPERATIONS

5.1 Authority of the Managing Member. The Managing Member constitutes a
“manager” of the Company for purposes of the Act. The Members acknowledge that
the Company shall be managed by the Managing Member, in its capacity as a
manager of the Company, in accordance with Section 18-402 of the Act and subject
to any restrictions set forth in the Certificate of Formation or this Agreement,
all powers to control and manage the business and affairs of the Company and to
bind the Company shall be exclusively vested in the Managing Member, in such
capacity, and the Managing Member may exercise all

 

-29-



--------------------------------------------------------------------------------

powers of the Company and do all such lawful acts as are not by applicable law,
the Certificate of Formation or this Agreement directed or required to be
exercised or done by the Members and in so doing shall have the right and
authority to take all actions that the Managing Member deems necessary, useful
or appropriate for the management and conduct of the Company’s business and
affairs and in the pursuit of the purposes of the Company, including delegating
the right and authority to take such actions to officers of the Managing Member
or any of its Affiliates as are designated by the Managing Member or Officers;
provided, however, for the avoidance of doubt, that any Officers shall have the
authority on behalf of the Company to enter into this Agreement and the other
Transaction Documents or any amendments hereto or thereto or any other document
as may be contemplated herein or therein from time to time. Except as otherwise
expressly provided for herein, the Members hereby agree to the exercise by the
Managing Member of all such powers and rights conferred upon it by the Act with
respect to the management and control of the Company. The Managing Member and
each such officer and any other “manager,” shall be an “authorized person” on
behalf of the Company, as such term is used in the Act.

5.2 Independent Managers.

(a) Subject to Section 5.2(b), the Managing Member may determine at any time in
its sole and absolute discretion the number of Independent Managers. The number
of Independent Managers as of the date of this Agreement shall be two (2). Each
Independent Manager, by accepting his or her appointment, agrees that he or she,
solely in his or her capacity as a creditor of the Company on account of any
indemnification or other payment owing to such Independent Manager by the
Company, shall not acquiesce, petition, consent to or otherwise invoke or cause
the Company to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Company under any federal
or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Company or any substantial part of the property of the Company, or
ordering the winding up or liquidation of the affairs of the Company. Each
Independent Manager designated by the Managing Member shall remain an
Independent Manager until a successor is designated or until the Independent
Manager’s earlier death, resignation, expulsion or removal. Each Independent
Manager must execute and deliver the Independent Manager Management Agreement.
Independent Managers need not, and Independent Managers shall not, be Members.
The initial Independent Managers designated by the Managing Member are Candace
R. Corra and Gordon W. Stewart.

(b) At any time there are Class A Limited Membership Interests outstanding, the
Managing Member shall cause the Company to have at least two (2) Independent
Managers who shall be appointed by the Managing Member. No Independent Manager
may be removed unless it is for Cause. To the fullest extent permitted by law,
including Section 18-1101(c) of the Act, and notwithstanding any duty otherwise
existing at law or in equity, the Independent Managers shall consider only the
interests of the Company, including its creditors, in acting or otherwise voting
on the matters referred to in Sections 5.4(a), 5.4(b) and 5.5(a)(i). To the
fullest extent permitted by law, including Section 18-1101(e) of the Act, an
Independent Manager shall not be liable to the Company, the Members, the
Managing Member or any other Person bound by this Agreement for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Manager acted in bad faith or engaged in willful misconduct or gross
negligence. No resignation or removal of an Independent Manager, and no
appointment of a successor Independent Manager, shall be effective until such
successor shall have accepted his or her appointment as an Independent Manager
by executing a counterpart to this Agreement and to the Independent Manager
Management Agreement. At any time there are Class A Limited Membership Interests
outstanding, in the event of a vacancy in the position of Independent Manager,
the Managing Member shall, as soon as practicable, appoint a successor
Independent Manager. All right, power and authority of the Independent Managers
shall be limited to the extent necessary to exercise those rights and perform
those duties specifically set forth in this Agreement. Except as provided in the
third sentence of this Section 5.2(b), in

 

-30-



--------------------------------------------------------------------------------

exercising their rights and performing their duties under this Agreement, any
Independent Manager shall have a fiduciary duty of loyalty and care similar to
that of a director of a business corporation organized under the General
Corporation Law of the State of Delaware. No Independent Manager shall at any
time serve as trustee in bankruptcy for any Affiliate of the Company. An
Independent Manager is hereby designated as a “manager” within the meaning of
Section 18-101(10) of the Act.

5.3 Managing Member and Officer Liability. Except as required by the Act, as
otherwise agreed in writing between the Company and any Managing Member or
Officer of the Company or as expressly set forth in this Agreement, no Managing
Member or Officer shall have any personal liability whatsoever in such Person’s
capacity as Managing Member or Officer, as applicable, whether to the Company,
to any of the Members, to the creditors of the Company or to any other third
party, for the debts, commitments or other obligations of the Company or any
losses of the Company. No Managing Member or Officer shall have any fiduciary
duty to the Company, any Member or any other Person in such Managing Member or
Officer’s capacity as Managing Member or Officer, as applicable, and no Managing
Member or Officer shall have any liability to the Company, any Members or any
other Person based on any claim of breach of fiduciary duty. Notwithstanding
anything to contrary in this Agreement, the provisions of this Agreement to the
extent that they restrict or eliminate the duties (including fiduciary duties)
and liability of a Managing Member or Officer otherwise existing at law or in
equity, are agreed by the Company, each Member and any other Person bound by
this Agreement to restrict or eliminate such duties and liabilities of the
Managing Member and Officers, as applicable.

5.4 Limitations on the Company’s Activities; Certain Separateness Covenants.

(a) The Managing Member shall not amend, alter, change or repeal Sections 1.1,
1.3, 1.7, 1.8, 1.10, 1.11, 4, 5.2, 5.4, 5.5(b), 6.6, 6.7, 10.1, 11, 13, 17.2,
17.6, 17.7, 17.8, 17.9, 17.13 or 17.15 of this Agreement, in each case without
the unanimous written consent of all Independent Managers. Subject to this
Section 5.4, the Managing Member reserves the right to amend, alter, change or
repeal any other provisions contained in this Agreement in accordance with and
subject to Section 10.

(b) Notwithstanding any provision of this Agreement to the contrary (other than
Section 13 and Section 14) and any provision of law that otherwise so empowers
the Company, the Managing Member, the Members or any Officer or any other
Person, none of the Managing Member, the Members, any Officer or any other
Person shall be authorized or empowered, nor shall they permit the Company,
without the prior unanimous written consent of the Managing Member and all
Independent Managers, to take any Material Action; provided, however, that
neither the Members nor the Managing Member may authorize the taking of any
Material Action unless there are at least two (2) Independent Managers then
serving in such capacity. The Independent Managers shall be required to consider
the interests of the creditors of the Company (including the Class A Limited
Members) when making decisions pertaining to the Company.

(c) At any time there are Class A Limited Membership Interests outstanding, the
Company shall, and the Managing Member shall cause the Company to, observe the
following separateness covenants and not engage in any action or conduct
inconsistent with the following:

(i) act and conduct its business solely in its own name through the Managing
Member as agent, or through other agents selected in accordance with this
Agreement, including the Officers;

(ii) hold all of its assets in its own name;

 

-31-



--------------------------------------------------------------------------------

(iii) maintain separately its funds, assets and liabilities from the funds,
assets and liabilities of any other Person, and not at any time pool or
commingle any of its funds, assets or liabilities with the funds, assets and
liabilities of any other Person, and not become involved in the day-to-day
management of any other Person;

(iv) prepare and maintain complete and correct books, financial records and
records of account, (A) separate and distinct from the books, financial records,
bank accounts, depository accounts and records of account of any other Person,
including any Affiliate, so that the separate assets and liabilities of the
Company are separate and readily identifiable as separate and distinct from
those of any such other Person and (B) in a manner so that it will not be
difficult or costly to segregate, ascertain and otherwise identify the assets
and liabilities of the Company as separate and distinct from the assets and
liabilities of any other Person, except, in each case, that the Company’s assets
and liabilities may be included in a consolidated financial statement of any
other Person (as required by applicable accounting principles) if such assets
and liabilities also shall be listed on the Company’s own separate balance
sheet;

(v) pay all of its liabilities, losses and expenses only out of its own funds
and not agree or hold itself out as having agreed to pay liabilities, losses or
expenses of any other Person; provided, however, the foregoing shall not require
any Member or any Affiliate of such Member to make any additional Capital
Contributions to the Company;

(vi) except for additional Capital Contributions made by a Class B Common Member
or any of its Affiliates and any other transactions expressly contemplated
herein or in the other Transaction Documents, maintain an arm’s-length
relationship with its Affiliates and not engage in any transaction with any
Affiliate except as may be entered into on an arm’s- length basis under written
documentation;

(vii) not identify itself as a division or department of any other Person;

(viii) except for the transactions expressly contemplated herein or in the other
Transaction Documents, not become primarily or secondarily liable for the debts
or obligations of any other Person, whether by guarantee, agreement to purchase
assets, agreement to maintain the solvency or otherwise, or advance funds for
the payment of expenses or otherwise on behalf of any other Person;

(ix) not hold out its credit as being available to satisfy the debts or
obligations of any other Person, whether by guarantee, agreement to purchase
assets, agreement to maintain the solvency or otherwise, or make its credit
available to advance funds for the payment of expenses or obligations of any
other Person except in connection with conducting the Permitted Business;

(x) maintain capital that is not unreasonably small capital under applicable
Delaware law in light of its contemplated business operations; provided,
however, that the foregoing shall not require any Member or any Affiliate of
such Member to make any additional Capital Contributions to the Company;

(xi) at all times conduct transactions between the Company and third parties
solely in the name of the Company and as an entity separate and independent from
any other Person, including any Affiliate;

(xii) use separate stationery, invoices and checks;

 

-32-



--------------------------------------------------------------------------------

(xiii) cause its representatives, employees and agents to hold themselves out to
third parties as representatives, employees or agents, as the case may be, of
the Company;

(xiv) except for the transactions expressly contemplated herein or in the other
Transaction Documents, not (A) engage in any dissolution, liquidation,
consolidation, merger or sale of substantially all of the Company’s assets,
(B) dispose of any of the Company’s property or assets (other than by any
distribution contemplated or permitted hereunder) or (C) cancel its Certificate
of Formation, in each case without the affirmative vote of all Class A Limited
Members;

(xv) not acquire assets or securities, or assume obligations, of any other
Person, including any Affiliate, other than any Permitted Assets;

(xvi) not pay from its own funds the obligations of any kind incurred by Parent
Company or any of its Affiliates;

(xvii) do all things necessary or appropriate to observe all Delaware limited
liability company procedures and formalities and other organizational
formalities and to preserve its separate existence, and maintain records of all
limited liability company proceedings;

(xviii) not make any loans or advances to any Person (including any Affiliate),
except Demand Notes;

(xix) be qualified under applicable law in the states in which its assets are
located, if required by applicable law;

(xx) at all times operate and hold itself out to the public as a legal entity
separate and distinct from its Members and any other Person (including any
Affiliates) and, promptly upon becoming aware of any known misunderstandings
regarding its separate and distinct identity, take all necessary action to
correct any such known misunderstandings; and

(xxi) file its own tax returns, if any, as may be required under applicable law,
to the extent the Company is (1) not part of a consolidated group filing a
consolidated return or (2) not treated as a division for tax purposes of another
taxpayer, and subject to the rights to contest the payment of taxes set forth
herein or in the other Transaction Documents, pay any taxes so required to be
paid under applicable law.

Notwithstanding clauses (c)(iii), (v), (x), (xi), (xii), (xvi) and (xviii) and
(xxi) above, the Managing Member may utilize the AT&T Cash Management System,
which system the Managing Member represents (i) is the existing cash management
system utilized by the Managing Member in the ordinary course of business
consistent with past practice for processing payments and collections on behalf
of the Managing Member and its Affiliates and (ii) is operated and maintained in
a manner to permit the identification of (1) the payments made and the
collections received on behalf of the Company and (2) the obligations and
liabilities of the Company to the Members and the obligations and liabilities of
the Members to the Company. The Managing Member covenants that (x) any advances
to the Company under the AT&T Cash Management System shall be subordinated to
any other obligations of the Company (including, for the avoidance of doubt, any
obligations of the Company to the Class A Limited Members) and recourse shall be
limited to funds available to the Company for such purpose and (y) if the
aggregate unsettled liabilities or obligations of the Company relating to or
resulting from the utilization of the AT&T Cash Management System exceed ten
million Dollars ($10,000,000) at any time and remain outstanding for more than
365 days, such excess liabilities and obligations shall be extinguished in their
entirety and deemed a Capital Contribution.

 

-33-



--------------------------------------------------------------------------------

Failure of the Company or the Managing Member on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of the Members.

5.5 Certain Other Covenants.

(a) The Company shall, and the Managing Member shall cause the Company to, take
all actions that may be necessary or appropriate for the (i) preservation and
maintenance of the Company’s limited liability company and other material rights
(charter and statutory) and franchises; provided, however, that the Company
shall not be required to preserve any right or franchise if the Managing Member
and the Independent Managers unanimously determine that the preservation thereof
is no longer desirable in the conduct of the Permitted Business and that the
loss thereof is not disadvantageous in any material respect to the Company;
(ii) maintenance and preservation of all of its properties that are used or
useful in the conduct of the Permitted Business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (iii) compliance with all applicable laws, rules,
regulations and orders, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (iv) payment and discharge, before the same shall become delinquent, all
federal and other material taxes, assessments and governmental charges or levies
imposed upon the Company or its Property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Company shall not be
required to pay or discharge any such tax, assessment, charge or levy that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to Property and becomes enforceable against its other
creditors; and (v) maintenance of insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by entities engaged in similar businesses and owning similar
Properties in the same general areas in which the Company operates; provided,
however, that the Company may self-insure to the extent consistent with prudent
business practice.

(b) No Member, or any Affiliate of a Member, shall (A) hold itself out, or
permit itself to be held out, as having agreed to pay or as being liable for the
debts of the Company, guarantee any obligations or debts of the Company, or
indemnify any Person or entity for losses resulting therefrom or (B) identify
the Company as a division or department of any Member or Affiliate thereof.

(c) Except as contemplated by this Agreement, without the consent of the
Required Class A Limited Members, the Company shall not, and the Managing Member
shall not be authorized to, nor shall the Managing Member permit or cause the
Company or its Subsidiaries to, take any of the following actions:

(i) carry on any business other than the Permitted Business;

(ii) cause or permit the Company to incur, assume, guarantee, or otherwise
become liable for any Indebtedness;

 

-34-



--------------------------------------------------------------------------------

(iii) cause or permit any Subsidiary of the Company to incur, assume, guarantee,
or otherwise become liable for any Indebtedness, other than with respect to any
financing obligations required in connection with the Crown Castle Agreements,
American Tower Agreements or Vertical Bridge Agreements;

(iv) (A) incur, create or grant any mortgage, pledge or security interest or
other Lien material to the Company or any of its Subsidiaries on its property or
assets for the benefit of any other Person, or (B) pledge, hypothecate or
re-hypothecate its assets (including, for the avoidance of doubt, the Demand
Notes) or assets pledged to it, other than Liens on assets of the Subsidiaries
pursuant to, and in respect of their obligations under, the Crown Castle
Agreements, the American Tower Agreements or the Vertical Bridge Agreements;

(v) adopt or change a significant tax or accounting practice or principle, make
any significant tax or accounting election, or adopt any position for purposes
of any tax return, in each case, that will have a material adverse effect on any
Class A Limited Member (and, in each case, except as required by applicable law
or as expressly contemplated by this Agreement);

(vi) issue any Membership Interests or reclassify any Membership Interests into
Class A Limited Membership Interests or other Membership Interests having
powers, preferences or rights with respect to distributions or redemptions that
are senior to or on parity with Class A Limited Membership Interests, other than
pursuant to Section 2.4;

(vii) form, acquire or hold any subsidiary other than Leasing Companies that are
special purpose entities with separateness provisions substantially similar to
those in the organizational documents existing on the date of this Agreement;

(viii) permit any Subsidiary of the Company to issue any equity interests other
than to the Company or a wholly-owned Subsidiary of the Company or, in the case
of equity interests of the Company, as expressly permitted by this Agreement;

(ix) repurchase any of the Company’s Membership Interests, other than pursuant
to Section 15;

(x) distribute to any Member any asset or property of any kind, or make any
other discretionary distribution to any Member, other than as contemplated or
permitted by Agreement and other than in the course of the liquidation of the
Company;

(xi) sell, transfer or dispose of any Demand Note;

(xii) sell, transfer or dispose of any Permitted Assets owned by the Company
unless following such sale, transfer or disposition, the Company would be in
compliance with each of the Portfolio Requirements;

(xiii) merge, consolidate, or engage in any other business consolidation with
any Person, except for any such transactions with or among wholly-owned
Subsidiaries of the Company;

(xiv) to the fullest extent permitted by law, cause or permit the dissolution,
winding up or termination of the Company except as contemplated by this
Agreement;

(xv) enter into, amend or otherwise grant a waiver or forbearance under, any
transaction with a Member or its Affiliates, including any purchase, sale, lease
or exchange of property or assets or the rendering of any service, and including
the Demand Notes, unless (a) otherwise contemplated or permitted by this
Agreement and (b) on terms no less favorable to the Company or its applicable
Subsidiaries than could be otherwise obtained in an arm’s-length transaction;
and

 

-35-



--------------------------------------------------------------------------------

(xvi) fail to timely perform its obligations under the Demand Notes, including
any obligation to provide tax forms.

(d) Notwithstanding any other provisions of this Agreement, all BHC Members
shall be subject to the limitations on voting set forth in this Section 5.5(d).
If at any time the Class A Limited Membership Interests are deemed to be “voting
securities” as defined in 12 CFR 225.2(q)(1), and a BHC Member holds any
Class A-2 Limited Membership Interests that would otherwise represent five
percent (or such greater or lesser percentage as may be permissible hereafter
under the BHC Act) or more of the outstanding Class A Limited Membership
Interests entitled to vote, including without limitation on the matters
described in Section 5.5(c), subject to the following sentence, such BHC Member
may not vote any portion of its Class A-2 Limited Membership Interests in the
Company entitled to vote. Whenever the vote, consent, or decision (other than a
vote, consent or decision pertaining to a matter that does not result in the
interest being a “voting security” as defined in 12 CFR 225.2(q)(1)) of a
Class A Limited Member is required or permitted pursuant to this Agreement, a
BHC Member and its Transferees shall not be entitled to participate in such vote
or consent, or to make such decision, with respect to the portion of such BHC
Member’s and its Transferees interest, collectively, in excess of 4.99% of the
outstanding Class A Membership Interests, and any such vote, consent or decision
shall be tabulated or made as if such BHC Member and its Transferees were not
Members with respect to such BHC Member’s or Transferees’ Interest in excess of
4.99% of the total outstanding Class A Limited Membership Interests (and with
any voting rights up to 4.99% being allocated pro rata among the BHC Member and
its Transferee). Except as provided in this Section 5.5(d), any outstanding
Class A-2 Limited Membership Interests of a BHC Member and its Transferees shall
be identical to the Class A-2 Limited Membership Interest of the other Members.
Any such Class A-2 Limited Membership Interest held by a BHC Member and/or its
Transferees shall continue to be subject this Section 5.5(d) notwithstanding any
permitted assignment or transfer unless the BHC Member or its Transferee has
transferred its Class A-2 Limited Membership Interest to a person that is not an
Affiliate of such transferor (i) in a widespread public distribution; (ii) in a
transfer in which no transferee (or group of associated transferees) receives
two percent or more of the outstanding Class A Limited Membership Interests
entitled to vote; (iii) in a transfer to single party (e.g., a broker or
investment banker) for the purpose of conducting a widespread public
distribution on behalf of the BHC Member and/or its Transferees or (iv) in a
transfer to a transferee that controls more than fifty percent (50%) of the
outstanding Membership Interests entitled to vote, not including any outstanding
Membership Interests entitled to vote that were transferred by the BHC Member or
its Transferees. For purposes of this Section 5.5(d), “Transferees” means any
person to which the BHC Member transfers (including by way of a sale,
assignment, hypothecation, disposition or other transfer of the legal or
beneficial ownership or economic benefits) any of its Class A Limited Membership
Interests, and any of their transferees, in each case, other than a transferee
in the circumstances described in (i)-(iv) above.

5.6 Compensation; Expenses.

(a) The Managing Member shall not receive any salary, fee, or draw for services
rendered to, or on behalf of, the Company or otherwise in its capacity as a
manager of the Company or a Member, nor shall the Managing Member be reimbursed
for any Expenses incurred by the Managing Member on behalf of the Company or
otherwise in its capacity as a manager of the Company or a Member.

 

-36-



--------------------------------------------------------------------------------

(b) The Managing Member may charge the Company, and shall be reimbursed, for all
out-of-pocket documented expenses necessary in connection with the operation of
the Company (including paying the fees and expenses to the Independent
Managers), provided that (i) all distributions of the Class A Limited Member
Preferred Return for all prior Class A Distribution Dates have been made,
(ii) the Company will be in compliance with each of the Portfolio Requirements
after giving effect to such reimbursement, (iii) the Notice Event described in
Section 14.1(a) has not occurred and (iv) the Company is not in breach of its
obligations under this Agreement in any material respect. Such reimbursement
shall be treated as operating expenses of the Company and shall not be deemed to
constitute distributions to any Member of profit, loss, or capital of the
Company.

5.7 Withdrawal.

(a) The Managing Member may at any time deliver to the Members written notice of
the Managing Member’s intent to withdraw as a manager of the Company (within the
meaning of the Act).

(b) In the event that the Managing Member seeks to withdraw as a manager of the
Company, the Managing Member shall remain as a manager until a successor manager
is appointed. A successor manager shall be appointed by the Managing Member;
provided, however, that any such successor shall be an Affiliate of Parent
Company (unless a majority of the Class B Common Membership Interests have been
Transferred to a Person who is not an Affiliate of Parent Company with the
consent of the Required Class A Limited Members pursuant to Section 11.2(a)).

(c) Any withdrawal of the Managing Member as a manager shall not affect the
status of such Managing Member as a Member, except to the extent otherwise
provided in this Agreement, including Section 11.

Notwithstanding the foregoing, while any Affiliate of Parent Company is the
Managing Member, upon any Transfer by the Class B Common Members of all or any
portion of the Class B Common Membership Interests to an Affiliate of Parent
Company satisfying the requirements set forth in Section 11.2(a), such Permitted
Transferee may, at the election of the Managing Member, succeed to the rights of
the Managing Member hereunder to be the manager of the Company (within the
meaning of the Act), without obtaining the consent of the Required Class A
Limited Members and, in such event, such successor shall be deemed admitted to
the Company as a manager (within the meaning of the Act) and shall have all
rights of the Managing Member hereunder.

5.8 Portfolio Requirements. So long as any Class A Limited Membership Interests
remain outstanding, the Company shall comply with each of the following
requirements (the “Portfolio Requirements”):

(a) Valuation. The Company shall conduct a valuation pursuant to the Valuation
Methodology on an annual basis.

(b) Asset Coverage. The Company shall hold Permitted Assets such that, at all
times, the ratio of (x) the aggregate Value of such Permitted Assets to (y) the
sum of (1) the aggregate Unrecovered Capital of the Class A Limited Members plus
(2) all Indebtedness and short-term liabilities (excluding any obligations
arising from a distribution declared pursuant to Section 4.1(a)) of the Company
and its Subsidiaries shall be at least 2:1.

(c) Demand Notes. The Company shall hold Demand Notes such that, at all times,
the ratio of the aggregate principal amount of such Demand Notes to the
aggregate Unrecovered Capital of the Class A Limited Members shall be at least
1:1.

(d) Parent Rating. Parent Company shall have and maintain an Acceptable Rating.

 

-37-



--------------------------------------------------------------------------------

5.9 Officers.

(a) General. The Company may have such officers as the Managing Member shall
from time to time determine (collectively, the “Officers”). Any number of
offices may be held by the same Person. Officers need not be Members or
residents of the State of Delaware. Nothing contained in this Section 5.9(a)
shall be deemed to limit or otherwise abridge any rights or obligations to which
the Company or an Officer may be subject pursuant to the terms of any
employment, management or other similar agreement.

(b) Appointment of Officers. The Managing Member shall have the sole power to
designate Officers. Any Officers so designated shall have such authority and
perform such duties as the Managing Member may, from time to time, delegate to
them. The Managing Member may assign titles to particular Officers. Each Officer
shall hold office for the term for which he or she is elected or until he or she
shall resign or shall have been removed in the manner hereinafter provided.

(c) Resignation/Removal. Any Officer may resign as such at any time. Such
resignation shall be made in writing and shall take effect at the time specified
therein or, if no time be specified, at the time of its receipt by the Managing
Member. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation. Subject to the terms
of any applicable employment agreement, any Officer may be removed as such,
either with or without cause, at any time by the Managing Member.

(d) Titles. The Managing Member may permit any of the Officers of the Company to
use additional or alternative titles or job descriptions in furtherance of the
Permitted Business. Each Officer shall be deemed for purposes of this Agreement
to be acting in his or her capacity as an Officer of the Company notwithstanding
the permitted title or titles used by such Person.

5.10 Tower Asset Index. Not more frequently than once per Fiscal Quarter, the
Managing Member shall cause the Index Advisor to calculate the Tower Asset Index
in accordance with the Index Methodology, as may be adjusted by the Index
Advisor for any material acquisitions, divestitures or other material
non-recurring events based on the Index Advisor’s judgment; provided, however,
that in the event the Index Advisor reasonably determines that the necessary
information to calculate the Tower Asset Index using the Index Methodology
cannot reasonably be obtained (including in the event American Tower Corp.’s or
Crown Castle International Corp.’s common stock no longer traded on any
securities exchange), the Managing Member shall cause the Index Advisor to
propose a substantially similar methodology (the “Proposed Replacement Index
Methodology”) to the Managing Member and the Class A Limited Members, and the
Managing Member shall cause the Index Advisor to consider in good faith comments
from the Managing Member and the Class A Limited Members on such Proposed
Replacement Index Methodology. Such Proposed Replacement Index Methodology shall
be deemed to replace the Index Methodology effective as of the fifteenth (15th)
Business Day following receipt by the Managing Member and the Class A Limited
Members of the Proposed Replacement Index Methodology. The Managing Member shall
promptly revise Schedule D (without requiring the consent of any other Member)
to reflect such revised Index Methodology.

 

-38-



--------------------------------------------------------------------------------

SECTION 6

ROLE OF MEMBERS

6.1 Rights or Powers. Other than the rights and powers expressly granted to the
Managing Member pursuant to Section 5, the Members, in their capacities as
members of the Company, hereby agree not to exercise any right or power to take
part in the management or control of the Company or its business and affairs and
shall not have any right or power to act for or bind the Company in any way.
Without limiting the generality of the foregoing, the Members, in such
capacities, have all of the rights and powers specifically set forth in this
Agreement and, to the extent not inconsistent with this Agreement, in the Act.

6.2 Voting Rights. No Member has any voting right except with respect to those
matters specifically reserved for a Member consent or other right that are set
forth in this Agreement and as required in the Act.

6.3 Meetings and Consents of the Members.

(a) Meetings of the Members may be called at any time by the Managing Member.
The call shall state the nature of the business to be transacted. Notice of any
such meeting shall be given to all Members not less than five (5) Business Days
nor more than thirty (30) days prior to the date of such meeting; provided,
however, that the Members may agree in writing to a shorter notice period than
five (5) Business Days. Members may attend in person, by proxy or by telephone
at such meeting and may waive advance notice of such meeting.

(b) For the purpose of determining the Members entitled to attend any meeting of
the Members or any adjournment thereof, or provide a consent with respect to any
action discussed at such meeting, the Managing Member or the Members requesting
such meeting may fix, in advance, a date as the record date for any such
determination. Such date shall not be more than thirty (30) days nor less than
five (5) Business Days before any such meeting.

(c) Where the vote or consent of the Members is required under this Agreement or
the Act, each Member may provide its vote or consent in any manner permitted
under the Act. Each Member may authorize any Person or Persons to act for it by
proxy on all matters in which a Member is entitled to participate, including
waiving notice of any meeting, or providing consent, or participating at a
meeting. Every proxy must be signed by the Member or its attorney-in-fact or
delivered by means of electronic communication. No proxy shall be valid after
the expiration of eleven (11) months from the date thereof unless otherwise
provided in the proxy. Every proxy shall be revocable at the pleasure of the
Member executing it.

(d) Each meeting of Members shall be conducted by the Managing Member or such
other individual Person as the Managing Member deems appropriate pursuant to
such rules for the conduct of the meeting as the Managing Member or such other
Person deems appropriate.

(e) Any action that the Members may authorize or take at a meeting may be
authorized or taken without a meeting with the affirmative vote or, in the case
of Class A Limited Members, consent or approval of, and in a writing or writings
signed by, all those Members who would be entitled to notice of the meeting of
Members held for that purpose.

6.4 Withdrawal/Resignation. Except as otherwise provided in this Agreement, no
Member shall demand or receive a return on or of its Capital Contributions or
withdraw or resign as a Member from the Company without the affirmative written
consent of the Managing Member and all of the Class A Limited Members. If any
Member resigns or withdraws from the Company in breach of this Section 6.4, such
resigning or withdrawing Member shall not be entitled to receive any
distribution under this Agreement. Under circumstances requiring a return of any
Capital Contribution, no Member has the right to receive Property other than
cash except as may be specifically provided herein.

 

-39-



--------------------------------------------------------------------------------

6.5 Member Compensation. No Member shall receive any interest, salary, or draw
for services rendered on behalf of the Company, or otherwise, in its capacity as
a Member, except as otherwise provided in Section 5.6(b). Notwithstanding the
foregoing, the parties hereto acknowledge the fees payable pursuant to the Fee
Letters.

6.6 Members’ Liability. Except as required by the Act, as otherwise agreed to in
writing between the Company and a Member or as expressly set forth in this
Agreement, no Member shall have any personal liability whatsoever in such
Member’s capacity as a Member, whether to the Company, to any of the other
Members, to the creditors of the Company or to any other third party, for the
debts, commitments or other obligations of the Company or for any losses of the
Company. The Members shall have no fiduciary duty to the Company, any other
Member or any other Person in such Member’s capacity as a Member, and the
Members shall have no liability to the Company, any other Members or any other
Person based on any claim of breach of fiduciary duty. Notwithstanding anything
to the contrary in this Agreement, the provisions of this Agreement, to the
extent that they restrict or eliminate the duties (including fiduciary duties)
and liability of the Members otherwise existing at law or in equity, are agreed
by the Company, each Member and any other Person bound by this Agreement to
restrict or eliminate such duties and liabilities of the Members. Each Member,
in such Member’s capacity as a Member, shall be liable only to make such
Member’s Capital Contributions to the Company as and when required by this
Agreement or as otherwise agreed to in writing between the Company and such
Member and the other payments required to be made by such Member under the Act,
this Agreement or as otherwise agreed to in writing between the Company and such
Member; provided, however, that a Member may be required to repay distributions
made to it as provided in the Act and Section 4.4.

6.7 Indemnification.

(a) Members.

(i) Subject to Section 6.7(a)(ii), the Company, its receiver or its trustee (in
the case of its receiver or trustee, to the extent of Property) shall, to the
maximum extent permitted by law, indemnify, save harmless, and pay all Expenses
of any Member, and any members, managers, partners, stockholders, officers,
directors, employees or agents of such Member (each, a “Member Indemnitee”)
relating to any liability or damage incurred by reason of any act performed or
omitted to be performed by such Member or Member Indemnitee in connection with
the business or affairs of the Company, the issuance of any Membership Interests
hereunder or any other actions contemplated by this Agreement, including
attorneys’ fees incurred by such Member or Member Indemnitee, in connection with
the defense of any action based on any such act or omission, which attorneys’
fees may be paid as incurred, including all such liabilities under federal and
state securities laws (including the Securities Act) as permitted by law;
provided, however, that any claim by any Member Indemnitee in its capacity as a
Class B Common Member or any Member Indemnitee that is a member, manager,
partner, stockholder, officer, director, employee or agent of a Class B Common
Member in its capacity as a member, manager, partner, stockholder, officer,
director, employee or agent of such Class B Common Member under this
Section 6.7(a)(i) shall be subordinated to the claims of the Class A Limited
Members under Sections 4.1(a), 13.2(b) and 13.5.

(ii) Section 6.7(a)(i) shall be enforced only to the maximum extent permitted by
law and no Member shall be indemnified from any liability for fraud, bad faith,
willful misconduct, gross negligence, or a failure to perform in accordance with
this Agreement.

 

-40-



--------------------------------------------------------------------------------

(b) Independent Managers.

(i) To the fullest extent permitted by applicable law, no Independent Manager
shall be liable to the Company or any other Person who is a party to or is
otherwise bound by this Agreement for any loss, damage or claim incurred by
reason of any act or omission performed or omitted by such Independent Manager
in good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of the authority conferred on such Independent Manager by this
Agreement, except that an Independent Manager shall be liable for any such loss,
damage or claim incurred by reason of such Independent Manager’s gross
negligence, bad faith or willful misconduct.

(ii) To the fullest extent permitted by applicable law, an Independent Manager
shall be entitled to indemnification from the Company for any loss, damage or
claim incurred by such Independent Manager by reason of any act or omission
performed or omitted by such Independent Manager in good faith on behalf of the
Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Independent Manager by this Agreement, except that
no Independent Manager shall be entitled to be indemnified in respect of any
loss, damage or claim incurred by such Independent Manager by reason of such
Independent Manager’s gross negligence, bad faith or willful misconduct with
respect to such acts or omissions; provided, however, that the Members and the
Managing Member shall not have personal liability on account thereof.

(iii) To the fullest extent permitted by applicable law, expenses (including
reasonable legal fees) incurred by an Independent Manager defending any claim,
demand, action, suit or proceeding shall, from time to time, be advanced by the
Company prior to the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Independent Manager to repay such amount if it shall be determined that the
Independent Manager is not entitled to be indemnified as authorized in this
Section 6.7(b).

(iv) An Independent Manager shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Independent
Manager reasonably believes are within such other Person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.

(v) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of an Independent Manager to the Company or
its members otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties and liabilities of such Independent Manager.

(vi) The foregoing provisions of this Section 6.7(b) shall survive any
termination of this Agreement.

6.8 Confidentiality.

(a) Confidentiality Obligations. All information disclosed by the Company or one
Member to another Member pursuant to this Agreement shall be the “Confidential
Information” of the Company or the disclosing Member, as applicable, for all
purposes hereunder. Each Member agrees that, such Member shall, and shall ensure
that its Affiliates (which shall not include the Class A Limited Members for
this purpose) and its and their respective officers, directors, employees,
agents, advisors and representatives (such Affiliates and other representatives,
“Representatives”) shall, keep completely

 

-41-



--------------------------------------------------------------------------------

confidential (using at least the same standard of care as it uses to protect
proprietary or Confidential Information of its own, but in no event less than
reasonable care) and not publish or otherwise disclose and not use for any
purpose except as expressly permitted hereunder any Confidential Information or
materials furnished to it by the Company or another Member (including know-how
of the Company or the disclosing Member). The foregoing obligations shall not
apply to any information disclosed by the Company or a Member to another Member
hereunder to the extent that such information: (i) is or becomes publicly known
without breach of this Agreement by the receiving Member or any of its
Representatives, (ii) is known to the receiving Member or any of its
Representatives prior to the time of disclosure by the Company or the disclosing
Member or is independently developed by the receiving Member or any of its
Representatives, in either case reasonably corroborated by evidence or (iii) is
disclosed to the receiving Member or any of its Representatives by a third party
who is, to the knowledge of the receiving Member or such Representative after
due inquiry, legally entitled to disclose the same free of any contractual or
fiduciary non-disclosure obligations to the Company or the disclosing Member or
its Representatives.

(b) Authorized Disclosure. A Member may disclose the Confidential Information
belonging to the Company or another Member to the extent such disclosure is
reasonably necessary in the following instances: (i) compliance with federal or
state law, statute or government rule, regulation or order, stock exchange rule
or by regulatory or self-regulatory authorities, government request, court
order, subpoena or other process of law, (ii) regulatory filings by or on behalf
of the Company necessary for the operation of the Company and the conduct of the
Permitted Business, (iii) prosecuting or defending a dispute under this
Agreement, (iv) disclosure, in connection with the performance of this
Agreement, to Representatives, each of whom prior to disclosure must be bound by
similar obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Section 6.8 or (v) disclosure, in connection with a
Permitted Transfer, to any prospective transferee in respect of such Permitted
Transfer, each of whom must be bound by similar obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Section 6.8.

(c) Confidentiality of Agreement Terms. The Members acknowledge that the terms
of this Agreement and each Transaction Document shall be treated as Confidential
Information of the Company and each of the Members, and shall not be disclosed
except as permitted under this Section 6.8. Notwithstanding the foregoing and
without limiting the disclosures permitted by Section 6.7(b), Parent Company may
disclose this Agreement and the other Transaction Documents and the material
terms hereof and thereof. Notwithstanding anything to the contrary in this
Agreement, Parent Company may make any public statements in response to
questions by the press, analysts, investors or those attending industry
conferences or analyst or investor conference calls, so long as such statements
are not inconsistent with previous statements made by Parent Company in
accordance with this Agreement.

6.9 Partition. While the Company remains in effect or is continued and prior to
the occurrence of a Liquidation Event, each Member and Independent Manager
agrees not to have any Property partitioned or file a complaint or institute any
suit, action, or proceeding at law or in equity to have any Property
partitioned, and each Member and Independent Manager, on behalf of itself, its
successors, and its assigns hereby waives any such right.

6.10 Transactions Between a Member and the Company.

(a) Except as otherwise provided by applicable law, any Member may, but shall
not be obligated to, transact the business contemplated by the Transaction
Documents with the Company and have the same rights and obligations when
transacting such business with the Company as a Person or entity who is not a
Member. A Member, any Affiliate thereof or an employee, stockholder, agent,
director, manager, or officer of a Member or any Affiliate thereof, may also be
an employee or a manager of the Company.

 

-42-



--------------------------------------------------------------------------------

(b) Except as contemplated by the Transaction Documents, no Member shall, or
shall permit its Affiliates to, guarantee any liabilities of the Company or
become obligated on, or hold itself out as being obligated or available to
satisfy, any liabilities of the Company.

SECTION 7

PREFERRED RETURN RESETS AND REMARKETINGS

7.1 Class A Preferred Return Rate Reset.

(a) In General. The Class A Preferred Return Rate is subject to reset as
provided herein on each Class A Reset Date.

(b) Class A Reset Procedure. During the period commencing ninety (90) days and
ending forty-five (45) days prior to a Class A Reset Date (the “Consultation
Period”), the Company and the Class A Limited Members shall consult with one
another (and the Administrative Agent (if any) shall coordinate such
consultation) to determine whether the Company and the Class A Limited Members
are able to agree upon a Class A Preferred Return Rate for the Class A Reset
Period commencing on such Class A Reset Date. In the event the Company and all
of such holders of Class A Limited Membership Interests reach agreement at least
forty-five (45) days before such Class A Reset Date, the Class A Preferred
Return Rate will be reset on the Class A Reset Date to the amount so agreed and
will remain in effect until the next Class A Reset Date. In the event that
during the Consultation Period, the Company and all of the Class A Limited
Members agree upon a floating rate (rather than a fixed rate), each Member
hereby agrees to enter into any amendments to this Agreement as are necessary or
appropriate to give effect to such agreement on a floating rate.

(c) Class A Mandatory Remarketing Procedure.

(i) If, in respect of any Class A Reset Date, the Company and the holders of the
Class A Limited Membership Interests fail to reach agreement as contemplated by
Section 7.1(b), the Company and the Class A Mandatory Remarketing Agent shall
promptly enter into a Class A Mandatory Remarketing Agreement to conduct an
auction or mandatory remarketing (a “Class A Mandatory Remarketing”) of the
Class A Limited Membership Interests in accordance with the terms set forth
herein.

(ii) The Class A Mandatory Remarketing shall be conducted as follows:

(1) the Managing Member shall, by notice delivered to the Class A Mandatory
Remarketing Agent a reasonable amount of time prior to the applicable Class A
Mandatory Remarketing Date, select and specify four (4) Reference Corporate
Dealers, select and specify whether the Company is seeking Bids in respect of a
fixed or floating rate and, if floating, select and specify the Remarketing
Benchmark Rate;

(2) the Class A Mandatory Remarketing Agent shall provide the Reference
Corporate Dealers with such information as is necessary to facilitate the
Class A Mandatory Remarketing, including the Class A Mandatory Remarketing Date
and the amount of Unrecovered Capital with respect to the Class A Limited
Membership Interests;

 

-43-



--------------------------------------------------------------------------------

(3) the Class A Mandatory Remarketing Agent shall request that Bids be received
from such Reference Corporate Dealers and all other bidders by 3:00 P.M., New
York City time, on the Business Day immediately preceding the relevant Class A
Mandatory Remarketing Date;

(4) the Company, any Class A Limited Member, the Class A Mandatory Remarketing
Agent or an Affiliate of any such Person may, at its option, enter a Bid but
shall have no obligation to do so; and

(5) the Class A Mandatory Remarketing Agent shall disclose to the Company the
Bids obtained and determine the Bid (such Bid, the “Winning Bid”) with the
lowest single Bid Rate at which the Class A Mandatory Remarketing Agent will be
able to remarket all of the Class A Limited Membership Interests at a purchase
price equal to the Unrecovered Capital with respect to such Class A Limited
Membership Interests to at least one (1), but in no event more than twenty (20),
purchasers (the “Winning Bid Rate”), from among the Bids obtained by 3:00 P.M.,
New York City time, on the Business Day immediately preceding the relevant
Class A Mandatory Remarketing Date. Subject to Section 11.2(c), the Winning Bid
Rate determined by the Class A Mandatory Remarketing Agent, absent manifest
error, shall be binding and conclusive upon the Company and all holders of the
Class A Limited Membership Interests.

(iii) On the Business Day immediately preceding the relevant Class A Mandatory
Remarketing Date, the Class A Mandatory Remarketing Agent, in consultation with
the Company, shall designate as the Secondary Purchasers (the “Secondary
Purchasers”) the Persons providing Bids at the Winning Bid Rate. If the Winning
Bid Rate is specified in Bids submitted by two (2) or more bidders, the Class A
Mandatory Remarketing Agent shall, in consultation with the Company, designate
such bidders as it deems appropriate to be the Secondary Purchasers and shall
determine the allocation of Class A Limited Membership Interests among such
Secondary Purchasers; provided, however, that there may not be more than twenty
(20) Secondary Purchasers and such purchases must be made in accordance with the
conditions of Transfer set forth in this Agreement. If any holder of the Class A
Limited Membership Interests submitted a Bid containing the Winning Bid Rate, it
shall continue to hold the Class A Limited Membership Interests with the Class A
Preferred Return Rate equal to the Winning Bid Rate; provided, further, that the
provisions of Section 7.1(c)(iv) shall not apply to such holder in respect of
the Class A Limited Membership Interests owned by such holder immediately prior
to such Winning Bid. Settlement of the sale of the Class A Limited Membership
Interests to the Secondary Purchasers shall occur on the relevant Class A Reset
Date, all as provided in Section 7.1(c)(iv).

(iv) On or before the second (2nd) Business Day following the Class A Mandatory
Remarketing Date, each Secondary Purchaser shall enter into a Secondary Purchase
Agreement for the purchase by such Secondary Purchaser, at a purchase price
equal to Unrecovered Capital with respect to such Class A Limited Membership
Interests, of the applicable number of Class A Limited Membership Interests with
a Class A Preferred Return Rate equal to the Winning Bid Rate. To consummate the
settlement of the purchase and sale of the Class A Limited Membership Interests,
each Secondary Purchaser shall no later than the Class A Reset Date pay to the
holders selling the applicable Class A Limited Membership Interests (the
“Selling Class A Holders”) an amount in Dollars in immediately available funds
equal to the Unrecovered Capital with respect to such Class A Limited Membership
Interests. Delivery of the Class A Limited Membership Interests shall be made on
the applicable Class A Reset Date. Any outstanding Class A Limited Membership
Interests purchased on the relevant Class A Reset Date shall be deemed to be
Transferred to each of the applicable Secondary Purchasers; provided, however,
that payment has been received from all such Secondary Purchasers pursuant to
this Section 7.1(c)(iv). Upon

 

-44-



--------------------------------------------------------------------------------

consummation of the purchase and sale of the Class A Limited Membership
Interests, the Secondary Purchasers shall be admitted as Class A Limited Members
with respect to the Class A Limited Membership Interests purchased pursuant to
the Secondary Purchase Agreements, and the Selling Class A Holders shall be
deemed to have withdrawn with respect to such Class A Limited Membership
Interests, and the Company shall cause the Membership Registry to reflect the
Secondary Purchasers’ ownership of the Class A Limited Membership Interests that
they purchased pursuant to the Secondary Purchase Agreements. Each Member hereby
agrees to enter into any amendments to this Agreement as are necessary or
appropriate to give effect to the transactions contemplated by this
Section 7.1(c)(iv), including to reflect any change between a fixed rate and a
floating rate.

(v) If for any reason whatsoever (including failure of the Class A Mandatory
Remarketing Agent to receive a Bid from any of the four (4) Reference Corporate
Dealers or any failure of the Class A Mandatory Remarketing Agent in the
performance of its duties) settlement of the purchase and sale of all of the
Class A Limited Membership Interests as provided in Section 7.1(c)(iv) does not
occur by the Class A Reset Date:

(1) a “Class A Failed Mandatory Remarketing” shall be deemed to have occurred on
such Class A Reset Date (such date, the “Class A Failed Mandatory Remarketing
Reset Date”); and

(2) the holders of the Class A Limited Membership Interests shall continue to
hold their Class A Limited Membership Interests and the Class A Preferred Return
Rate for the Class A Distribution Period commencing on such Class A Failed
Mandatory Remarketing Reset Date shall equal the applicable Class A Failed
Mandatory Remarketing Rate.

SECTION 8

COVENANTS

8.1 Covenants.

(a) No Sales on Established Securities Market. Each Member agrees that it will
not sell, market, transfer, assign, participate, pledge, or otherwise dispose of
its Membership Interests (or any interest therein) on or through an “established
securities market” within the meaning of Code Section 7704(b)(1) and the
Regulations promulgated thereunder, including an over-the-counter market or an
interdealer quotation system that regularly disseminates firm buy or sell
quotations.

(b) PTP Rules. Each Member agrees that (i) it will not become, a partnership,
grantor trust, or “S corporation” (within the meaning of Code Section 1361(a))
(each a “Flow-Through Entity”) for U.S. federal income tax purposes or (ii) if
it is, or if it becomes, a Flow-Through Entity for such purposes, then (x) less
than 50% of the value of any direct or indirect equity or other beneficial
interest in such Flow-Through Entity is, and will at all times continue to be,
attributable to its Membership Interests and (y) a principal purpose of the
purchase of the Membership Interests was not to permit the Company or any entity
of which the Company is a direct or indirect partner to satisfy the 100 partner
limitation set forth in Regulation Section 1.7704-1(h)(1)(ii).

 

-45-



--------------------------------------------------------------------------------

(c) Sanctions and Anti-Corruption. Each Member shall not, and the Managing
Member shall cause the Company and its Subsidiaries not to, directly or to its
knowledge indirectly use the proceeds from the issuance and sale of the Class A
Limited Membership Interests (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (ii) in any
manner that would result in violation of any Sanctions applicable to such
Member, the Company or its Subsidiaries or, to the knowledge of such Member or
the Managing Member (as applicable), any other party to this Agreement.

(d) Filing of Tax Returns. Each Member shall timely file all U.S. federal income
tax returns with respect to such Member’s distributive share of any item of the
Member’s income, gain, loss, deduction or credit from the Company that are made
consistent with Section 3 in a manner consistent with the Company’s tax
treatment of such item on the applicable IRS Schedule K-1 provided to such
Member, including that each U.S. Net Taxpayer Member shall report all such
Preferred Return Distributions to such Member as taxable income on a U.S.
federal income tax return.

SECTION 9

ACCOUNTING, BOOKS, AND RECORDS

9.1 Accounting, Books, and Records.

(a) The Company shall keep on site at its principal place of business each of
the following:

(i) separate books of account for the Company with respect to the conduct of the
Company and the operation of its business which shall be, from and after
June 30, 2020, in accordance with GAAP;

(ii) separate books of account that reflect the Capital Accounts of the Members
as maintained pursuant to the provisions of this Agreement;

(iii) the Membership Registry;

(iv) a copy of the Certificate of Formation and all amendments thereto;

(v) a copy of the Company’s federal, state and local income tax returns and
reports, if any, for the six (6) most recent years (to the extent such tax
returns are or were required to be filed);

(vi) a copy of this Agreement; and

(vii) any written consents obtained from the Members pursuant to Section 6.3 of
this Agreement and Section 18-302(d) of the Act regarding action taken by the
Members without a meeting.

(b) The Company shall use the accrual method of accounting in preparation of its
financial reports and for tax purposes and shall keep its books and records
accordingly.

(c) Any Member or its designated representative, upon reasonable advance written
notice to the Company, shall have access to and the right, to inspect and copy
the books and records set forth in Section 9.1(a) during normal business hours.
For the avoidance of doubt, books and records kept and maintained by any Tower
Company Operator in respect of the Company’s Subsidiaries or assets shall not be
deemed books or records of the Company or its Subsidiaries for purposes of this
Agreement, except to the extent provided to the Company and its Subsidiaries.

 

-46-



--------------------------------------------------------------------------------

9.2 Reports.

(a) Annual Reports. Within one hundred and twenty (120) days after the end of
each Fiscal Year (or in the case of clause (v) below, one hundred and eighty
(180) days after the end of each taxable year of the Company), the Managing
Member shall cause to be prepared and furnished to the Administrative Agent (or
to each Member, if no Administrative Agent is appointed at the time), and the
Administrative Agent (if any) shall cause to be furnished to each Member
promptly thereafter, the following:

(i) a balance sheet as of the last day of such Fiscal Year and an income
statement and statement of cash flows for the Company for such Fiscal Year and
notes associated with each (provided that no such balance sheet or statements
shall be required prior to June 30, 2020);

(ii) a statement of the Values of the Permitted Assets as of the end of such
Fiscal Year;

(iii) a statement of the Members’ Capital Accounts and changes therein for such
Fiscal Year;

(iv) a Portfolio Compliance Certificate;

(v) the information required to be provided on an IRS Schedule K-1 to Form 1065
for each Class A Limited Member, provided, however, that the Managing Member
shall, upon the request of any Member, provide to any such Member any
information reasonably necessary for such Member to compute its estimated income
tax payments;

(vi) an audit report by a nationally recognized accounting firm (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) with respect to the financial
statements in Section 9.2(a)(i) (provided that no such audit report shall be
required to be prepared prior to June 30, 2020); and

(vii) a written certification of the Company executed by a Responsible Officer
that, as of the end of such Fiscal Year, no Liquidation Event or Notice Event or
event that with notice or lapse of time or both would constitute a Liquidation
Event or Notice Event has occurred and is continuing or, if any such event has
occurred and is continuing, the action that the Managing Member has taken or
proposes to take with respect thereto.

(b) Quarterly Reports. Within ninety (90) days after the close of each of the
first three Fiscal Quarters of each year, the Managing Member shall cause to be
prepared and furnished to the Administrative Agent (or to each Member, if no
Administrative Agent is appointed at the time), and the Administrative Agent (if
any) shall cause to be furnished to each Member promptly thereafter, the
following:

(i) a balance sheet of the Company as of the end of such Fiscal Quarter and a
related income statement for such Fiscal Quarter and for the Fiscal Year to date
and statement of cash flows of the Company for such Fiscal Year to date
(provided that no such balance sheet or statement shall be required to be
prepared prior to June 30, 2020);

 

-47-



--------------------------------------------------------------------------------

(ii) a written certification of the Company executed by a Responsible Officer to
the effect that, since the date of the last Portfolio Compliance Certificate, no
facts or circumstances have come to the attention of such Responsible Officer
that would reasonably be expected to cause such Responsible Officer to believe
that as of the last day of and for the quarterly period in question, the
Permitted Assets held by the Company did not satisfy all of the Portfolio
Requirements; and

(iii) a written certification of the Company executed by a Responsible Officer
that (x) the documents submitted under Section 9.2(b)(i) have been prepared and
fairly stated in all material respects in accordance with GAAP (provided that
the certification required by this clause (x) shall not be required prior to the
certification in respect of the Fiscal Quarter ended March 31, 2020) and (y) as
of the end of such Fiscal Quarter, no Liquidation Event or Notice Event or event
that with notice or lapse of time or both would constitute a Liquidation Event
or Notice Event has occurred and is continuing or, if any such event has
occurred and is continuing, the action that the Managing Member has taken or
proposes to take with respect thereto.

(c) Liquidation Date Reports. On the date on which final distributions are made
to the Members pursuant to Section 13.2, the Liquidator shall cause to be
prepared and shall furnish to each the Administrative Agent (or to each Member,
if no Administrative Agent is appointed at the time), and the Administrative
Agent (if any) shall cause each Member to be furnished with, each of the
following statements:

(i) a balance sheet of the Company as of the date of such distribution; and

(ii) a statement of the Members’ Capital Accounts as adjusted immediately prior
to such distribution pursuant to Section 13.2.

9.3 Rule 144A Information. At the request of any prospective Member, the
Managing Member shall provide, with respect to the Company, the information
required by Rule 144A(d)(4)(i) under the Securities Act.

9.4 Tax Matters.

(a) The Managing Member is hereby designated as “partnership representative” of
the Company for any tax period subject to the provisions of Section 6223 of the
Code (in such capacity, the “Tax Matters Representative”), and on behalf of the
Company, the Tax Matters Representative shall be permitted to appoint any
“designated individual” permitted under Regulations Sections 301.6223-1 and
301.6223-2 or any successor regulations or similar provisions of tax law, and,
unless the context otherwise requires, any reference to the Tax Matters
Representative in this Agreement includes any “designated individual.” In such
capacity, the Tax Matters Representative shall represent the Company in any
disputes, controversies or proceedings with the IRS or with any state, local, or
non-U.S. taxing authority and is hereby authorized to take any and all actions
that it is permitted to take by applicable law when acting in that capacity,
subject to Section 5.5(c)(v). The Tax Matters Representative shall be the sole
signatory on Company tax returns, unless otherwise required by law. The Tax
Matters Representative may, as determined in its sole discretion and with
respect to any Fiscal Year, cause the Company to elect the application of
Section 6226 of the Code (and any corresponding provision of state or local law)
and furnish to each Member (including a former Member) a statement of such
Member’s share of any adjustment to income, gain, loss, deduction or credit. The
Members agree to cooperate in good faith, including by timely providing
information reasonably requested by the Tax Matters Representative and making
elections and filing statements reasonably requested by the Tax Matters
Representative, and by paying any applicable taxes, interest and penalties, to
give effect to the preceding sentence. The Company shall make any

 

-48-



--------------------------------------------------------------------------------

payments it may be required to make under the provisions of Subchapter C of
Subtitle A, Chapter 63 of the Code and, in the Tax Matters Representative’s
reasonable discretion, allocate any such payment among the current or former
Members of the Company for the “reviewed year” to which the payment relates in a
manner that reflects the current or former Members’ respective interests in the
Company for that year and any other factors taken into account in determining
the amount of the payment. To the extent payments are made by the Company on
behalf of or with respect to a current Member in accordance with this
Section 9.3, such amounts shall, at the election of the Tax Matters
Representative, (i) be applied to and reduce the next distribution(s) otherwise
payable to such Member under this Agreement or (ii) be paid by the Member to the
Company within thirty (30) days of written notice from the Tax Matters
Representative requesting the payment. In addition, if any such payment is made
on behalf of or with respect to a former Member, that Member shall pay over to
the Company an amount equal to the amount of such payment made on behalf of or
with respect to it within thirty (30) days of written notice from the Tax
Matters Representative requesting the payment. Any cost or expense incurred by
the Tax Matters Representative in connection with its duties, including the
preparation for or pursuance of administrative or judicial proceedings, will be
paid by the Company. The Managing Member shall keep the Class A Limited Members
fully and timely informed by written notice of any material developments related
to audit, administrative or judicial proceedings, meetings or conferences with
the IRS or other similar matters that come to its attention in its capacity as
Tax Matters Representative that could reasonably be expected to have a material
adverse effect on the Class A Limited Members. Furthermore, the Tax Matters
Representative shall not take any action under this Section 9.4 that would
reasonably be expected to have a material adverse effect on the Class A Limited
Members without such members’ consent (not to be unreasonably withheld,
conditioned or delayed). The provisions contained in this Section 9.4 shall
survive the dissolution of the Company and the withdrawal of any Member or the
transfer of any Member’s interest in the Company and shall apply to any current
or former Member.

(b) Neither the Company nor any Member shall make any election under Regulations
Section 301.7701-3 to cause the Company to be treated as a corporation for U.S.
federal income tax purposes. To the extent permitted by applicable law and
regulation at the relevant time and unless there has been a Final Determination
to the contrary, each Member will (i) treat the Membership Interests as
representing equity interests in the Company for all U.S. federal income tax
purposes and for all relevant state and local income, franchise, and other
similar tax purposes, (ii) treat the Company as a partnership for U.S. federal
income tax purposes that is not taxable as an association or a PTP and
(iii) take no position on any tax return or with any taxing or other
governmental authority that is inconsistent with (A) items of income, gain,
loss, deduction or credit as reported by the Company to such Member, or (B) the
treatment in the foregoing clauses (i) and (ii).

(c) Other than such information delivered pursuant to Sections 9.2(a)(iii) and
9.2(a)(v), all other Tax information reasonably requested in writing by any
Class A Limited Member as necessary to comply with its Tax obligations shall be
delivered to such Member as soon as practicable after the end of each Fiscal
Year of the Company, but not later than eight (8) months after the end of the
Fiscal Year (or, if later, following such Member’s request).

SECTION 10

AMENDMENTS

10.1 Amendments. Subject to Section 5.4(a), the Managing Member may cause the
Company to enter into amendments to this Agreement without the consent of any
other Member; provided, however, that, except as expressly provided in
Section 2.4, (a) any amendment hereto or to the other Transaction Documents that
would adversely affect the rights of the Class A Limited Members (including the
right to

 

-49-



--------------------------------------------------------------------------------

benefit from the covenants in Sections 5.2, 5.4 and 5.5 or the right to receive
reports pursuant to Section 9.2) shall require the affirmative written consent
of the Required Class A Limited Members and (b) Sections 3, 4, 5.8, 7.1, 11.2,
13, 14, 15 and this Section 10.1 (and any corresponding definitions in
Section 1.11 to the extent pertinent to such Sections) shall not be amended, and
no waiver (it being understood that an approval of Independent Managers, Members
or Required Class A Limited Members contemplated by any such Section shall not
be deemed a “waiver”) in respect of such provisions shall be provided, without
the affirmative written consent or vote of all of the Class A Limited Members.

SECTION 11

TRANSFERS; PURCHASE

11.1 Restriction on Transfers. Except as otherwise permitted by this Agreement,
no Member shall Transfer all or any portion of its Membership Interests. In the
event any Member pledges or otherwise encumbers its Membership Interest as
security for the payment of a liability, any such pledge or hypothecation shall
be made pursuant to a pledge or hypothecation agreement that requires the
pledgee or secured party to be bound by all of the terms and conditions of this
Section 11.

11.2 Permitted Transfers.

(a) Class B Common Members. Subject to the conditions and restrictions set forth
in Section 11.3 and Section 5.7, a Class B Common Member may Transfer all or any
portion of its Class B Common Membership Interest to Parent Company or any of
its Affiliates. Except as set forth in the preceding sentence, no Class B Common
Member shall Transfer all or any portion of its Class B Common Membership
Interest or permit any direct or indirect Transfer of any equity interest in
such Class B Common Member, in each case without the consent of the Required
Class A Limited Members; provided, however, that in no event shall any approval
be required pursuant to this provision if, after giving effect to the applicable
Transfer, New Cingular Wireless PCS, LLC or any other Affiliate of Parent
Company continues to be the Managing Member and continues to hold, either alone
or in the aggregate with one or more of its Affiliates, more than fifty percent
(50%) of the then-issued and outstanding Class B Common Membership Interests.

(b) Class A Limited Members. Subject to the conditions and restrictions set
forth in Section 8.1(a) and Section 11.3, a Class A Limited Member may, at any
time (i) without the consent of any other Member, Transfer all or any portion of
its Class A Limited Membership Interests to (A) any other Member, (B) any
wholly-owned Subsidiary of any entity of which such Class A Limited Member is a
direct or indirect wholly-owned Subsidiary or any other Person with respect to
which such Class A Limited Member is a direct or indirectly wholly-owned
Subsidiary (x) organized under the laws of the United States or any state
thereof or (y) that delivers an IRS Form W-8ECI or any applicable successor
form, (C) any Person(s) pursuant to a Class A Mandatory Remarketing, (D) any
bank, broker/dealer, insurance company, structured investment vehicle or
derivative product company approved by the Managing Member (such approval not to
be unreasonably withheld, conditioned or delayed), in the case of this clause
(D), only if such Class A Limited Member is no longer permitted to hold a
Class A Limited Membership Interest pursuant to any applicable law or regulation
or any regulator is requiring such Class A Limited Member to Transfer its
Class A Limited Membership Interests or (E) any Person upon the occurrence of a
continuing Liquidation Event and (ii) Transfer all or any portion of its Class A
Limited Membership Interests to any Person approved by the Managing Member,
which approval may not be unreasonably withheld, conditioned or delayed.

 

-50-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, (i) no Member shall
Transfer all or any portion of such Member’s Membership Interest if such
Transfer would cause the Company to be obligated to register any Membership
Interest under the Securities Act, or to file with the Securities and Exchange
Commission any annual, quarterly or periodic reports or other information
pursuant to the Exchange Act, or to register as an investment company under the
Investment Company Act, and (ii) no Person may, as a result of any Transfer,
hold Class A Limited Membership Interests with an aggregate amount of
Unrecovered Capital greater than zero Dollars ($0) but less than fifty million
Dollars ($50,000,000.00).

(d) Any Transfer permitted by this Section 11.2 shall be referred to in this
Agreement as a “Permitted Transfer,” and the Person to which the Membership
Interest is Transferred shall be a “Permitted Transferee.”

11.3 Conditions to Permitted Transfers. A Transfer shall not be treated as a
Permitted Transfer under Section 11.2 unless and until the following conditions
are satisfied or otherwise waived by the Managing Member:

(a) The transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be reasonably required to effect
such Transfer and to confirm the agreement of the transferee to be bound by the
provisions of this Agreement applicable to the relevant Member. In all cases,
the Company shall be reimbursed by the transferor or transferee for all Expenses
that it reasonably incurs in connection with such Transfer.

(b) Such Transfer shall not cause (i) the Transferred Membership Interest to be
owned by more than twenty (20) persons as determined in accordance with
Regulations Section 1.7704-1(h) or (ii) Company to otherwise be treated as a
PTP. Any purported Transfer of any Membership Interest that does not comply with
the conditions set forth in this Section 11.3(b) shall be null and void and of
no force or effect whatsoever.

(c) In the case of any Transfer of a Class A Limited Membership Interest, the
transferee shall represent and agree in a written certification, unless such
requirement is waived in writing by Managing Member in its sole discretion, that
either (A) it is not, for U.S. federal income tax purposes, a Flow-Through
Entity or (B) it is a Flow-Through Entity but, after giving effect to such
purchase of the Class A Limited Membership Interest, less than 50% of the value
of any beneficial owner’s interest in the Flow-Through Entity is attributable to
the Flow-Through Entity’s direct or indirect interest in the Company and no
principal purpose in using the Flow-Through Entity to purchase the Class A
Limited Membership Interests is to permit there to be more than twenty
(20) owners of the transferred Class A Limited Membership Interest or to permit
the Company, or any entity of which the Company is a direct or indirect partner,
to satisfy the 100-partner limitation set forth in Regulation
Section 1.7704-1(h)(1)(ii).

(d) The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Membership Interest Transferred, and
any other information reasonably necessary to permit the Company to file all
required federal and state tax returns and other legally required information
statements or returns. Without limiting the generality of the foregoing, the
Company shall not be required to make any distribution otherwise provided for in
this Agreement with respect to any Transferred Membership Interest until it has
received such information.

 

-51-



--------------------------------------------------------------------------------

(e) The transferor and transferee shall make customary representations and
warranties concerning the facts and circumstances establishing the basis for the
availability of exemptions under the Securities Act and applicable state
securities laws and other reasonable assurances of the basis for compliance with
any other applicable laws.

(f) The transferee shall provide an opinion of counsel, if reasonably requested
by the Managing Member, which counsel and the form and substance of which
opinion must be reasonably satisfactory to the Managing Member that (i) the
contemplated Transfer to such Person is exempt from registration under the
Securities Act and (ii) the contemplated Transfer of such Membership Interest,
or interest therein, to such Person does not violate any applicable federal law.

(g) Such transfer shall not (i) cause the assets of the Company to be deemed
“plan assets” under ERISA, (ii) cause the Company to be subject to the
provisions of ERISA or section 4975 of the Code and (iii) result in any
“prohibited transaction” under ERISA or the Code affecting the Company.

11.4 Prohibited Transfers. Any purported Transfer of a Membership Interest that
is not a Permitted Transfer shall be null and void and of no effect whatsoever;
provided, however, that, if the Company is required to recognize a Transfer that
is not a Permitted Transfer, the Membership Interest Transferred shall be
strictly limited to the transferor’s rights to allocations and distributions as
provided by this Agreement with respect to the Transferred Membership Interest,
which allocations and distributions may be applied (without limiting any other
legal or equitable rights of the Company) to satisfy any debts, obligations, or
liabilities for damages that the transferor or transferee of such Membership
Interest may have to the Company. In the case of a Transfer or attempted
Transfer of a Membership Interest that is not a Permitted Transfer, the parties
engaging or attempting to engage in such Transfer shall be liable to indemnify
and hold harmless the Company and the other Members from all cost, liability,
and damage that any of such indemnified Persons may incur (including incremental
tax liability and lawyers’ fees and Expenses) as a result of such Transfer or
attempted Transfer and efforts to enforce the indemnity granted hereby.
Notwithstanding any provision in this Agreement to the contrary, the Managing
Member shall prohibit any Transfer that would result in the Company being
treated as a PTP, cause the assets of the Company to be deemed “plan assets”
under ERISA or cause the Company to be subject to the provisions of ERISA or
section 4975 of the Code.

11.5 Rights of Unadmitted Assignees.

(a) In General. A Person who acquires one or more Membership Interests but who
is not admitted as a substituted Member pursuant to Section 11.6 shall be
entitled only to allocations and distributions with respect to such Membership
Interests in accordance with this Agreement, but shall have no right to any
information or accounting of the affairs of the Company, shall not be entitled
to inspect the books or records of the Company, and shall not have any of the
rights of a Class B Common Member or a Class A Limited Member under the Act or
this Agreement.

(b) Class B Common Members. Following a Transfer to a transferee who acquires a
Membership Interest from a Class B Common Member under this Agreement by means
of a Transfer that is permitted under this Section 11, but who is not admitted
as a Class B Common Member, the transferor shall not cease to be a Class B
Common Member of the Company and shall continue to be a Class B Common Member
until such time as the transferee is admitted as a Class B Common Member under
this Agreement.

(c) Class A Limited Members. Following a Transfer to a transferee who acquires a
Membership Interest from a Class A Limited Member under this Agreement by means
of a Transfer that is permitted under this Section 11, but who is not admitted
as a Class A Limited Member, the transferor shall not cease to be a Class A
Limited Member of the Company and shall continue to be a Class A Limited Member
until such time as the transferee is admitted as a Class A Limited Member under
this Agreement.

 

-52-



--------------------------------------------------------------------------------

11.6 Admission as Substituted Members.

(a) Subject to the other provisions of this Section 11, a transferee of
Membership Interests may be admitted to the Company as a substituted Member only
upon satisfaction (or waiver by the Managing Member) of the conditions set forth
below in this Section 11.6:

(i) the Membership Interests with respect to which the transferee is being
admitted were acquired by means of a Permitted Transfer;

(ii) the transferee of such Membership Interest becomes a party to this
Agreement as a Member and executes such documents and instruments as the
Managing Member may reasonably request (including amendments to the Certificate
of Formation) as may be necessary or appropriate to confirm such transferee as a
Member in the Company and such transferee’s agreement to be bound by the terms
and conditions of this Agreement;

(iii) the transferee pays or reimburses the Company for all reasonable legal,
filing, and publication costs that the Company incurs in connection with the
admission of the transferee as a Member with respect to the Transferred
Membership Interests;

(iv) the transferee provides the Company with evidence satisfactory to counsel
for the Company that such transferee has made representations equivalent to
those set forth below as of the date of the Transfer:

(1) Due Formation or Incorporation; Authorization of Agreement. Such transferee
is a Person duly organized, validly existing, and in good standing under the
laws of its jurisdiction of organization. Such transferee has the organizational
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. Such transferee has the legal right, power and capacity
to own Membership Interests. The execution, delivery and performance by such
transferee of this Agreement has been duly authorized by all necessary
organizational action. This Agreement constitutes the legal, valid, and binding
obligation of such transferee and is enforceable against such transferee in
accordance with its terms, except to the extent that enforcement is affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

(2) No Conflict with Restrictions. Neither the execution and delivery by such
transferee of this Agreement nor such transferee’s performance and compliance
with the terms and provisions hereof will contravene (i) such transferee’s
organizational documents or (ii) except where such contravention, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, law or any contractual restriction binding on or affecting such
transferee;

(3) Governmental Authorizations. No authorization or approval or other action
by, and no notice to or filing with, any governmental or regulatory authority is
required in connection with the valid execution, delivery, and performance by
such transferee of this Agreement, which, if not obtained, individually or in
the aggregate, would reasonably be expected to have, a Material Adverse Effect;

 

-53-



--------------------------------------------------------------------------------

(4) Litigation. There is no pending or, to the knowledge of such transferee,
threatened action, suit, investigation, litigation or proceeding affecting such
transferee before any court, governmental agency or arbitrator that (i) is not
disclosed in a filing by such transferee or any of such transferee’s Affiliates
with the Securities and Exchange Commission, if applicable, and, individually or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement;

(5) Investigation; Intent. Such transferee (i) acquired and continues to hold
its Membership Interests based upon its own investigation, and the exercise by
such transferee of its rights and the performance of its obligations under this
Agreement will be based upon its own investigation, analysis and expertise,
(ii) its acquisition of its Membership Interests was made and continues to be
made for its own account for investment, and not with a view to the sale or
distribution thereof and (iii) it intends to continue to participate as a member
in a Delaware limited liability company in accordance with this Agreement for
the purpose of making an economic profit from the transactions entered into or
proposed to be entered into by the Company;

(6) Sole Owner. Such transferee acquired its Membership Interests for its own
account and is, and will remain, the sole beneficial owner of such Membership
Interests at all times unless and until it Transfers ownership of such
Membership Interests in accordance with and only to the extent permitted under
Section 11.2;

(7) No Intent to Avoid PTP Rules. Such transferee (i) it is not, and will not
become, a partnership, grantor trust, or “S corporation” (within the meaning of
Code Section 1361(a)) (each a “Flow-Through Entity”) for U.S. federal income tax
purposes or (ii) if it is, or if it becomes, a Flow-Through Entity for such
purposes, then (x) less than 50% of the value of any direct or indirect equity
or other beneficial interest in such Flow-Through Entity is, and will at all
times continue to be, attributable to its Membership Interests and (y) a
principal purpose of the purchase of the Membership Interests was not to permit
the Company or any entity of which the Company is a direct or indirect partner
to satisfy the 100 partner limitation set forth in Regulation
Section 1.7704-1(h)(1)(ii); and

(8) Anti-Corruption Laws; Sanctions. Such transferee (i) is not a Person that
is, and is not owned or controlled by Persons that are the subject or target of
any Sanctions; (ii) has implemented and maintains in effect policies and
procedures designed to promote compliance by such transferee with
Anti-Corruption Laws, and (iii) is in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects; and

(v) in the event that the transferee of a Membership Interest from any Member is
admitted under this Agreement, such transferee shall be deemed admitted to the
Company as a substituted Member immediately prior to the Transfer, and with
respect to the transferee of the Managing Member, such transferee shall continue
the business of the Company without dissolution.

 

-54-



--------------------------------------------------------------------------------

11.7 Distributions and Allocations in Respect of Transferred Membership
Interests. If any Membership Interest is Transferred during any Allocation Year
in compliance with the provisions of this Section 11, Profits, Losses, each item
thereof, and all other items attributable to the Transferred Membership Interest
for such Allocation Year shall be allocated in accordance with Section 3.5(b).
Notwithstanding the date of such Transfer, all distributions to the Members
pursuant to Section 4.1 shall be made to the holder of record of such Membership
Interest as of the relevant date as set forth in Section 4.1. The Company shall
recognize a Permitted Transfer of any Membership Interests not later than the
end of the calendar month during which it is given notice of a Permitted
Transfer; provided, however, that, if the Company is given notice of such a
Permitted Transfer at least fourteen (14) Business Days prior to the Transfer,
the Company shall recognize a Permitted Transfer as of the date of such
Permitted Transfer; provided, further, that if the Company does not receive a
notice stating the date such Membership Interest was Transferred and such other
information as the Managing Member may reasonably require within thirty
(30) days after the end of the Allocation Year during which the Permitted
Transfer occurs, then all items attributable to the Transferred Membership
Interest shall be allocated, and all distributions shall be made, to the Person
who, according to the books and records of the Company, was the owner of the
Membership Interest on the last day of such Allocation Year. Neither the Company
nor the Managing Member shall incur any liability for making allocations and
distributions in accordance with the provisions of this Section 11.7, whether or
not the Managing Member or the Company has knowledge of any Transfer of
ownership of any Membership Interest.

SECTION 12

POWER OF ATTORNEY

12.1 Managing Member as Attorney-In-Fact. Each Member hereby makes, constitutes,
and appoints the Managing Member, each successor Managing Member, and the
Liquidator, severally, with full power of substitution and resubstitution, its
true and lawful attorney-in-fact for it and in its name, place, and stead and
for its use and benefit, to sign, execute, certify, acknowledge, swear to, file,
publish, and record (a) all certificates of formation, amended name or similar
certificates, and other certificates and instruments (including counterparts of
this Agreement) which the Managing Member or Liquidator may deem necessary to be
filed by the Company under the laws of the State of Delaware or any other
jurisdiction in which the Company is doing or intends to do business, (b) any
and all amendments, restatements, or changes to this Agreement and the
instruments described in clause (a), as now or hereafter amended, which the
Managing Member may deem necessary to effect a change or modification of the
Company in accordance with the terms of this Agreement, including amendments,
restatements, or changes to reflect (i) the admission of any additional or
substituted Member and (ii) the disposition by any Member of its Membership
Interests, (c) all certificates of cancellation and other instruments which the
Liquidator reasonably deems necessary or appropriate to effect the dissolution
and termination of the Company pursuant to the terms of this Agreement and
(d) any other instrument which is now or may hereafter be required by law to be
filed on behalf of the Company to carry out fully the provisions of this
Agreement in accordance with its terms; provided, however, that nothing in this
Section 12.1 shall authorize such attorney-in-fact to take any action that
(A) could reasonably be anticipated to have an adverse effect on a Class A
Limited Member or the Company or (B) requires the consent of (y) all Class A
Limited Members or (z) the Required Class A Limited Members, unless such consent
shall have been given.

12.2 Nature of Special Power. The power of attorney granted to the Managing
Member pursuant to this Section 12:

(a) is a special power of attorney coupled with an interest and is irrevocable;
provided, however, that such power shall be (i) deemed suspended for so long as
a Notice Event or Liquidation Event has occurred and is continuing and
(ii) automatically terminated upon the appointment of a Liquidator;

 

-55-



--------------------------------------------------------------------------------

(b) may be exercised by such attorney-in-fact with the single signature of any
such attorney-in-fact acting as attorney-in-fact for such Members; and

(c) subject to the proviso set forth in Section 12.2(a), (i) shall survive and
not be affected by the subsequent bankruptcy, insolvency, dissolution, or
cessation of existence of a Member and (ii) shall survive the delivery of an
assignment by a Class A Limited Member of the whole or a portion of its
Membership Interests (except that where the assignment is of such Member’s
entire Membership Interests and the assignee, with the affirmative written
consent of the other Members, is admitted as a substituted Member, the power of
attorney shall survive the delivery of such assignment for the sole purpose of
enabling any such attorney-in-fact to effect such substitution) and shall extend
to such Member’s or assignee’s successors and assigns.

SECTION 13

DISSOLUTION AND WINDING UP

13.1 Liquidation Event.

(a) The Company shall dissolve and shall commence winding up and liquidation
upon the first to occur of any of the following (each, a “Liquidation Event”):

(i) the date upon which a Liquidation Event Notice becomes effective in
accordance with Section 14.2 so as to cause a Notice Event to become a
Liquidation Event;

(ii) the Bankruptcy of the Company, the Managing Member, any Material Affiliate
of the Managing Member or Parent Company;

(iii) the unanimous consent of the Members to dissolve, wind up, and liquidate
the Company;

(iv) the initial Managing Member or any other Managing Member approved by
Class A Limited Members (to the extent required pursuant to Section 5.7) ceases
to be the Managing Member; or

(v) the entry of a decree of judicial dissolution with respect to the Company
under Section 18-802 of the Act.

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Liquidation Event.

(b) Reconstitution. If it is determined by a court of competent jurisdiction
that the Company has dissolved prior to the occurrence of a Liquidation Event,
then within an additional ninety (90) days after such determination (the
“Reconstitution Period”), all of the Members may elect to reconstitute the
Company and continue its business on the same terms and conditions set forth in
this Agreement by forming a new limited liability company on terms identical to
those set forth in this Agreement. Unless such an election is made within the
Reconstitution Period, the Company shall dissolve and wind up its affairs in
accordance with Section 13.2. If such an election is made within the
Reconstitution Period, then:

 

-56-



--------------------------------------------------------------------------------

(i) the reconstituted limited liability company shall continue until the
occurrence of a Liquidation Event as provided in Section 13.1(a); and

(ii) unless otherwise agreed to by all of the Members, the Certificate of
Formation and this Agreement shall, subject to any requirement under the Act to
file a new certificate of formation, automatically constitute the certificate of
formation and limited liability company agreement of such reconstituted Company.
All of the assets and liabilities of the dissolved Company shall be deemed to
have been automatically assigned, assumed, conveyed, and transferred to the
reconstituted Company. No bond, collateral, assumption, or release of any
Member’s or the Company’s liabilities shall be required; provided, however, that
the right of the Members to select successor managers and to reconstitute and
continue the business of the Company shall not exist and may not be exercised
unless the Managing Member has received an opinion of counsel that the exercise
of the right would not result in the loss of limited liability of any Member and
neither the dissolved Company nor the reconstituted Company would cease to be
treated as a partnership for U.S. federal income tax purposes upon the exercise
of such right to continue.

(c) Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause such Member to cease to be a Member.

13.2 Winding Up. Upon (i) the occurrence of a Liquidation Event or (ii) the
determination by a court of competent jurisdiction that the Company has
dissolved prior to the occurrence of a Liquidation Event (unless the Company is
reconstituted pursuant to Section 13.1(b)), the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Members, and no Member
shall take any action that is inconsistent with the winding up of the Company’s
business and affairs; provided, however, that, to the extent not inconsistent
with the foregoing, all covenants contained in this Agreement and obligations
provided for in this Agreement shall continue to be fully binding upon the
Members until such time as the Property has been distributed pursuant to this
Section 13.2 and the Certificate of Formation has been canceled pursuant to the
Act. The Liquidator shall be responsible for overseeing the winding up and
dissolution of the Company, which winding up and dissolution shall be completed
within ninety (90) days of the occurrence of the Liquidation Event and within
ninety (90) days after the last day on which the Company may be reconstituted
pursuant to Section 13.1(b). The Liquidator shall take full account of the
Company’s liabilities and Property and shall cause the Property or the proceeds
from the sale or other realization thereof (including drawing on the Demand
Notes), to the extent sufficient therefor, to be applied and distributed, to the
maximum extent permitted by law, in the following order:

(a) first, to creditors in satisfaction of all of the Company’s debts and other
liabilities (whether by payment or the making of reasonable provision for
payment thereof to the extent required by Section 18-804 of the Act);

(b) second, to the Class A Limited Members, pro rata in proportion to their
Unrecovered Capital, in an amount equal to their Unrecovered Capital;

(c) third, to the Class A Limited Members with documented Breakage Costs, pro
rata in proportion thereto, in an amount equal to their documented Breakage
Costs; and

(d) fourth, the balance, if any, to the Class B Common Members, pro rata in
proportion to their holdings of Class B Common Membership Interests;

 

-57-



--------------------------------------------------------------------------------

provided, however, that, (1) all distributions pursuant to clauses (b), (c) and
(d) shall be made solely in cash and (2), no application or distribution of any
non-cash assets shall be made to the extent that the consent of any third party
is required in connection therewith. No Member shall receive additional
compensation for any services performed pursuant to this Section 13.

13.3 Deficit Capital Accounts; Reserves. If any Member has a deficit balance in
such Member’s Capital Account, determined after debiting and crediting such
Member’s Capital Account for all income, gain, and loss allocations and
distributions occurring prior to dissolution, such Member shall have no
obligation to make any contribution to the capital of the Company with respect
to such deficit, and such deficit shall not be considered a debt owed to the
Company or to any other Person for any purpose whatsoever. In the discretion of
the Liquidator, but subject to the time periods set forth in Section 13.2, a pro
rata portion of the distributions that would otherwise be made to the Members
pursuant to this Section 13 may be:

(a) distributed to a trust established for the benefit of the Members for the
purposes of liquidating Permitted Assets, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company. The assets of any such trust shall be distributed to the Members
from time to time, in the reasonable discretion of the Liquidator, in the same
proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to Section 13.2; or

(b) withheld to provide a reasonable reserve for Company liabilities (contingent
or otherwise) and to reflect the unrealized portion of any installment
obligations owed to the Company; provided, however, that such withheld amounts
shall be distributed to the Members as soon as practicable.

13.4 Rights of Members. Except as otherwise provided in this Agreement, each
Member shall look solely to the Property of the Company for the return of its
Capital Contributions and has no right or power to demand or receive Property
other than cash from the Company. If the assets of the Company remaining after
payment or discharge of the Indebtedness or other liabilities of the Company are
insufficient to return such Capital Contributions, the Members shall have no
recourse against the Company, the Managing Member, or any other Member, except
as expressly set forth herein or in the other Transaction Documents.

13.5 Guaranteed Payments During Period of Liquidation. During the period
commencing on the first day of the Three Month Period during which a Liquidation
Event occurs and ending on the date on which all of the assets of the Company
have been distributed to the Members pursuant to Section 13.2 (the “Liquidation
Period”), the Company shall pay to each Class A Limited Member on each
Liquidation Period Guaranteed Payment Date, cash in an amount equal to the
Class A Limited Member Preferred Return on such Class A Limited Member’s
Unrecovered Capital determined as of the last Class A Distribution Date
occurring prior to the Liquidation Period, after giving effect to any
distributions made pursuant to Section 4.1 on such Class A Distribution Date.
For purposes of this Section 13.5, the Class A Limited Member Preferred Return
shall be determined as if each Liquidation Period Guaranteed Payment Date
constituted a Class A Distribution Date.

13.6 Allocations and Distributions During Period of Liquidation. During the
period commencing on the first day of the Three Month Period during which a
Liquidation Event occurs and ending on the date on which all of the assets of
the Company have been distributed to the Members pursuant to Section 13.2, no
distributions shall be made pursuant to Section 4.

 

-58-



--------------------------------------------------------------------------------

13.7 Liquidating Distributions. For purposes of making distributions required by
Section 13.2, the Liquidator shall not distribute Property other than cash to a
Member without such Member’s consent and, subject to such consent, the
Liquidator shall be required to reduce Property to cash to the extent necessary
to make distributions in cash to the Members pursuant Section 13.2.

13.8 The Liquidator.

(a) On the occurrence of a Liquidation Event, the Managing Member and the
Class A Limited Members shall consult with each other to jointly agree on an
agent to administer the liquidation of the Company (the “Liquidator”). If the
Managing Member and the Class A Limited Members (by the consent of the Required
Class A Limited Members) shall not agree on a Liquidator within two (2) Business
Days following the occurrence of a Liquidation Event, the Required Class A
Limited Members shall have the right to appoint the Liquidator; provided, that
the Class A Limited Members shall reasonably take into account the input of the
Managing Member in such appointment and in any directions provided to the
Liquidator in connection with the liquidation contemplated hereby; provided,
further, that upon the indefeasible payment to the Class A Limited Members of
the Unrecovered Capital with respect to all outstanding Class A Limited
Membership Interests, the Managing Member may direct the Liquidator in all
respects with respect to its actions involving the Company.

(b) The Company is authorized to pay such reasonable compensation to the
Liquidator for its services performed pursuant to this Section 13 as shall be
agreed upon by the Liquidator and the Class A Limited Members and to reimburse
the Liquidator for its reasonable Expenses incurred in performing those
services.

SECTION 14

NOTICE EVENTS

14.1 Notice Events. In the event that any of the following events (“Notice
Events”) shall occur, the Class A Limited Members shall have the rights
described in Section 14.2:

(a) the failure of the Company to distribute to the Class A Limited Members in
immediately available funds on two (2) or more Class A Distribution Dates an
amount equal to the cumulative Class A Limited Member Preferred Return in
respect of each such Class A Distribution Date and such failure continues for a
period of three (3) Business Days;

(b) the failure of the Company to comply with the Portfolio Requirements at any
time and such failure continues unabated for ten (10) Business Days;

(c) the Managing Member or any Affiliate of the Managing Member (i) fails to
observe or perform any covenant, condition or agreement contained in Sections
5.4 or 5.5(c) of this Agreement or (ii) fails to observe or perform any material
covenant, condition or agreement contained in this Agreement or any other
Transaction Document, and, in the case of either clause (i) or clause (ii), such
failure or breach, as applicable, has not been cured (to the extent curable)
prior to the fifteenth (15th) Business Day after notice from the Required
Class A Limited Members (or MUFG so long as MUFG (together with its Affiliates)
holds Class A Limited Membership Interests with aggregate Unrecovered Capital
equal to at least $1,000,000,000);

(d) any representation or warranty made or deemed made by the Managing Member,
the Company, Parent Company or any Parent Company Entity under or in connection
with this Agreement or any other Transaction Document shall prove to have been
incorrect in any material respect when made or deemed made; or

 

-59-



--------------------------------------------------------------------------------

(e) four (4) consecutive Class A Failed Mandatory Remarketings have occurred.

The Managing Member shall notify the Administrative Agent (or each Class A
Limited Member, if no Administrative Agent is appointed at the time) of the
occurrence of any Notice Event promptly and an any event within five
(5) Business Days of any officer of the Managing Member having actual knowledge
of such occurrence and each Member shall have the right to notify the
Administrative Agent (if any) upon becoming aware of any such occurrence. Upon
receipt of any such notice from the Managing Member or any other Member, the
Administrative Agent (if any) shall promptly notify all the Class A Limited
Members.

14.2 Liquidation Event Notice. At any time on or after the occurrence of a
Notice Event, (w) the Required Class A Limited Members, (x) MUFG (so long as
MUFG (together with its Affiliates) holds Class A Limited Membership Interests
with aggregate Unrecovered Capital equal to at least $1,000,000,000), (y) any
Class A Member that holds (together with its Affiliates) Class A Limited
Membership Interests with an aggregate Unrecovered Capital equal to at least
$1,000,000,000 (solely with respect to the Notice Event set forth in clause
(a) of Section 14.1) or (z) any Class A Limited Member (solely with respect to
the Notice Event set forth in clause (e) of Section 14.1) may elect to cause
such Notice Event to result in a Liquidation Event by delivering (or directing
the Administrative Agent (if any) to deliver) to the Managing Member a notice (a
“Liquidation Event Notice”) of such election; provided, however, that: (i) such
Notice Event shall not result in a Liquidation Event until the expiration of
fifteen (15) days following such delivery and (ii) the Required Class A Limited
Members, MUFG or such Class A Limited Member, as applicable, may rescind such
Liquidation Event Notice by delivering (or directing the Administrative Agent
(if any) to deliver) to the Managing Member a notice prior to such fifteenth
(15th) day.

SECTION 15

REDEMPTION

15.1 Optional Redemption.

(a) At any time following September 26, 2024, the Company shall have the right,
but not the obligation, in the Managing Member’s sole discretion, to redeem, in
whole or in part, the then-outstanding Class A Limited Membership Interests pro
rata in proportion to their Unrecovered Capital on the terms provided in
Section 15.2, by payment in cash in respect of each Class A Limited Membership
Interest being redeemed of an amount equal to the Unrecovered Capital with
respect to the Class A Limited Membership Interest being redeemed as of the
Class A Purchase Date (with the accrued but undistributed portion of such
Unrecovered Capital, including all accrued and undistributed Class A Limited
Member Preferred Return calculated through, but not including, the Class A
Purchase Date (the “Class A Purchase Price”)).

(b) At any time after the date hereof, the Company shall have the right, but not
the obligation, in the Managing Member’s sole discretion, to redeem in part the
then-outstanding Class A Limited Membership Interests pro rata in proportion to
their Unrecovered Capital on the terms provided in Section 15.2, using proceeds
from the exercise of purchase options held by any Tower Company Operator
pursuant to the Crown Castle Agreements, the American Tower Agreements or the
Vertical Bridge Agreements, by payment in cash in respect of each Class A
Limited Membership Interest being redeemed of the applicable Class A Purchase
Price.

 

-60-



--------------------------------------------------------------------------------

(c) If the approval of the Required Class A Limited Members is not received in
connection with a proposed Transfer pursuant to Section 11.2(a), the Company
shall have the right, but not the obligation, in the Managing Member’s sole
discretion, to elect, within ninety (90) days after notice to the Class A
Limited Members of the proposed Transfer, to redeem, in whole but not in part,
the then-outstanding Class A Limited Membership Interests by payment in cash in
respect of each Class A Limited Membership Interest being redeemed of the
applicable Class A Purchase Price.

(d) Following receipt of a Liquidation Event Notice, the Company shall have the
right, but not the obligation, in the Managing Member’s sole discretion, to
redeem, in whole but not in part, the then-outstanding Class A Limited
Membership Interests on the terms provided in Section 15.2 by payment in cash in
respect of each Class A Limited Membership Interest being redeemed of the
applicable Class A Purchase Price. Delivery of a notice of redemption pursuant
to this Section 15.1(d) and Section 15.2(a) shall constitute a rescission of any
Liquidation Event Notice delivered prior to the date of such redemption notice;
provided, however, such Liquidation Event Notice shall be deemed reinstated upon
the failure of the Company to pay or cause the payment of the Class A Purchase
Price on the Class A Purchase Date.

15.2 Redemption Process.

(a) Class A Limited Membership Interests may be redeemed (the applicable
redemption date, the “Class A Purchase Date”) pursuant to Section 15.1 on at
least five (5) days’, but not more than sixty (60) days’, prior notice sent or
delivered to the Administrative Agent (or to the address, pursuant to
Section 17.1, of each Class A Limited Member holding Class A Limited Membership
Interests to be redeemed, if no Administrative Agent is appointed at the time).
The Managing Member or, at its option, the Administrative Agent (if any) shall
deliver such notice to the address, pursuant to Section 17.1, of each Class A
Limited Member holding Class A Limited Membership Interests to be redeemed. The
Company shall be deemed to exercise its redemption rights set forth in
Section 15.1(a) or 15.1(b), as applicable, upon delivery of notice by the
Company to the Administrative Agent (or to the applicable Class A Limited
Members, if no Administrative Agent is appointed at the time).

(b) The closing of the purchase contemplated by Section 15.1 shall occur on the
Class A Purchase Date. At the closing, (x) the Class A Limited Members shall
deliver to the Company good title, free and clear of any Liens, to their
respective Class A Limited Membership Interests thus purchased, (y) the
transferring Class A Limited Members shall execute such documents and
instruments of conveyance as may be reasonably necessary to effectuate the
transaction contemplated hereby, including the Transfer of the Class A Limited
Membership Interests and (z) the Company shall pay (or cause to be paid) the
Class A Purchase Price to the transferring Class A Limited Members in full in
cash.

(c) On and after the applicable Class A Purchase Date, Unrecovered Capital shall
cease to accrue on any Class A Limited Membership Interests called for
redemption pursuant to Section 15.1, unless the Company fails to make payment of
the applicable Class A Purchase Price when due.

(d) In each case in which the Company redeems any Class A Limited Membership
Interests pursuant to Section 15.1, the Company shall promptly reimburse any
documented Breakage Costs of the Class A Limited Member holding such Class A
Limited Membership Interests.

 

-61-



--------------------------------------------------------------------------------

15.3 Treatment as Purchase Under Section 741. The Class A Limited Members agree
to treat the Transfer of the Class A Limited Membership Interests to the Company
pursuant to Section 15.1 as a purchase and sale under Code Section 741 and not
as a retirement under Code Section 736.

SECTION 16

ADMINISTRATIVE AGENT

16.1 Authorization and Authority. The Class A Limited Members hereby authorize
the Managing Member to appoint an administrative agent (in such capacity, the
“Administrative Agent”) (who may, for the avoidance of doubt, be the Paying
Agent and in any case need not be a Member) to act on their behalf hereunder and
authorize such Administrative Agent to take such actions on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. Such Administrative Agent shall become party to this Agreement by
executing a counterpart to this Agreement. The provisions of this Section 16 are
solely for the benefit of the Administrative Agent and the Class A Limited
Members, and the Company and the Class B Common Members shall have no rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. If the Administrative Agent is the Paying Agent, to the
extent any terms of this Agreement applicable to the Administrative Agent
conflict with the terms of the Paying Agency Agreement, the terms of this
Agreement shall govern.

16.2 Administrative Agent Individually. If the Administrative Agent is a Class A
Limited Member, the Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Class A Limited Member as
any other Class A Limited Member and may exercise the same as though it were not
the Administrative Agent and the term “Class A Limited Member” or “Class A
Limited Members” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other capacity for and generally engage in any kind of
business with the Company or any Subsidiary or any other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Class A Limited Members.

16.3 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Administrative Agent (if any):

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Notice Event or Liquidation Event has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Class A Limited Members (or such other
number or percentage of the Class A Limited Members as shall be expressly
provided for herein); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to this
Agreement or applicable law; and

 

-62-



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

(b) The Administrative Agent (if any) shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Class A Limited Members (or such other number or percentage of the Class A
Limited Members as shall be necessary) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent (if any) shall be
deemed not to have knowledge of any Notice Event or Liquidation Event or the
event or events that give or may give rise to any Notice Event or Liquidation
Event unless and until the Managing Member or any other Member shall have given
notice to the Administrative Agent describing such Notice Event or Liquidation
Event and such event or events.

(c) The Administrative Agent (if any) shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty, representation or
other information made or supplied in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Notice Event or
Liquidation Event, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth herein, other than (but subject
to the foregoing clause (ii)) to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

16.4 Reliance by Administrative Agent. The Administrative Agent (if any) shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent (if any) also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. The Administrative Agent (if any)
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

16.5 Delegation of Duties. The Administrative Agent (if any) may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent (if any) and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Affiliates. Each
such sub-agent and the Affiliates of the Administrative Agent (if any) and each
such sub-agent shall be entitled to the benefits of all provisions of this
Section 16 (as though such sub-agents were the “Administrative Agent” hereunder)
as if set forth in full herein with respect thereto.

 

-63-



--------------------------------------------------------------------------------

16.6 Resignation of Agent. Any Administrative Agent may at any time give notice
of its resignation to the Managing Member and the Class A Limited Members. Upon
receipt or giving of any such notice of resignation, if the Managing Member
determines that a successor Administrative Agent should be appointed, the
Required Class A Limited Members shall have the right, in consultation with the
Managing Member, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Class A Limited Members and shall have accepted such appointment within 30 days
after the Managing Member notifies the Class A Limited Members of its
determination that a successor Administrative Agent should be appointed (such
30-day period, the “Appointment Period”), then the Managing Member may, on
behalf of the Class A Limited Members, appoint a successor Administrative Agent
meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Class A Limited Members, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Appointment Period notify the Managing Member and the Class A Limited Members
that no qualifying Person has accepted appointment as successor Administrative
Agent and the effective date of such retiring Administrative Agent’s
resignation. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to the
applicable Member directly, until such time as a successor Administrative Agent
(if any) is appointed as provided for herein. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties as Administrative Agent of the retiring (or retired) Administrative
Agent, and the retiring Administrative Agent shall be discharged from all of its
duties and obligations as Administrative Agent hereunder (if not already
discharged therefrom as provided herein). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder, the provisions
of this Section 16 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

16.7 Non-Reliance on Administrative Agent and Other Class A Limited Members.
Each Class A Limited Member acknowledges that it has, independently and without
reliance upon the Administrative Agent (if any) or any other Class A Limited
Member and based on such documents and information as it has deemed appropriate,
made its own decision to enter into this Agreement. Each Class A Limited Member
also acknowledges that it will, independently and without reliance upon the
Administrative Agent (if any) or any other Class A Limited Member and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished
hereunder.

16.8 Fees; Indemnification.

(a) The Company shall pay to the Administrative Agent (if any) for its own
account such fees as may from time to time be agreed between the Company and the
Administrative Agent.

(b) The Company agrees to indemnify the Administrative Agent (if any), and any
members, managers, partners, stockholders, officers, directors, employees or
agents thereof (each, an “Administrative Agent Indemnitee”), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such
Administrative Agent Indemnitee in any way

 

-64-



--------------------------------------------------------------------------------

relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent or any Administrative Agent Indemnitee under this
Agreement, other than to the extent resulting from any Administrative Agent
Indemnitee’s gross negligence or willful misconduct. Without limitation of the
foregoing, the Company agrees to reimburse the Administrative Agent (if any)
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement.

(c) The Class A Limited Members agree to indemnify the Administrative Agent (if
any) and each Administrative Agent Indemnitee (to the extent not reimbursed by
the Company), ratably according to their respective Unrecovered Capital, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Administrative Agent Indemnitee in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent or any
Administrative Agent Indemnitee under this Agreement, other than to the extent
resulting from any Administrative Agent Indemnitee’s gross negligence or willful
misconduct. Without limitation of the foregoing, the Class A Limited Members
agree to reimburse the Administrative Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Company.

SECTION 17

MISCELLANEOUS

17.1 Notices. Unless otherwise expressly specified or permitted by the terms of
this Agreement, all notices, requests, demands and instructions hereunder shall
be in writing and shall be delivered by hand or courier service, or shall be
sent by overnight courier, or if an email or a facsimile number, as applicable,
has been provided on Schedule A for such party, may be sent by email or
facsimile, as applicable, in each case to (a) the address for such party set
forth on the Membership Registry (with respect to a Member), (b) to the
principal place of business address set forth in Section 1.4 (with respect to
the Company) and (c) to the address set forth on such party’s counterpart to
this Agreement (with respect to the Administrative Agent (if any)). Whenever any
notice is required to be given hereunder, such notice shall be deemed given only
when such notice is delivered or, if sent by overnight courier, email or
facsimile, when received, unless otherwise expressly specified or permitted by
the terms hereof. Whenever any notice is required to be given by law or this
Agreement, a written waiver thereof signed by the Person entitled to such
notice, whether before or after the time stated at which such notice is required
to be given, shall be deemed equivalent to the giving of such notice.

17.2 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term, and provision of this Agreement shall be binding upon and inure
to the benefit of the Members, the Independent Managers and their respective
successors, transferees and assigns.

17.3 Construction. It is the intent of the parties hereto that every covenant,
term, and provision of this Agreement shall be construed simply according to its
fair meaning and not strictly for or against any Member. The terms of this
Agreement are intended to embody the economic relationship among the Members and
shall not be subject to modification by, or be conformed with, any actions by
the IRS except as this Agreement may be explicitly so amended and except as may
relate specifically to the filing of tax returns.

 

-65-



--------------------------------------------------------------------------------

17.4 Time. In computing any period of time pursuant to this Agreement, the day
of the act, event, or default from which the designated period of time begins to
run shall be included.

17.5 Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.

17.6 Severability. Except as otherwise provided in the succeeding sentence,
every provision of this Agreement is intended to be severable, and, if any term
or provision of this Agreement is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement. The preceding sentence of this Section 17.6 shall
be of no force or effect if the consequence of enforcing the remainder of this
Agreement without such illegal or invalid term or provision would be to cause
any Member to lose the material benefit of its economic bargain.

17.7 Governing Law. This Agreement and any dispute, controversy or claim arising
hereunder on in connection herewith shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles that would otherwise require the applicable
of the laws of a jurisdiction other than the State of New York; provided,
however, that the laws of the State of Delaware shall apply hereto with respect
to matters governed by the Act or the internal affairs doctrine, or otherwise
subject to the provisions of the Act, without regard to the conflicts of law
principles that would otherwise require the applicable of the laws of a
jurisdiction other than the State of Delaware.

17.8 Consent to Jurisdiction. Each Member (i) irrevocably submits to the
non-exclusive jurisdiction of any state court of the State of New York located
in the borough of Manhattan or, if a basis for federal court jurisdiction is
present, the United States District Court for the Southern District of New York,
in any action arising out of this Agreement, (ii) agrees that all claims in such
action may be decided in such court, as applicable, (iii) waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum, and
(iv) consents, to the fullest extent it may effectively do so, to the service of
process by mail in accordance with Section 17.1. A final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions. Nothing
herein shall affect the right of any party to serve legal process in any manner
permitted by law or affect its right to bring any action in any other court.

17.9 WAIVER OF JURY TRIAL. EACH OF THE MEMBERS IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY AND ALL RIGHTS TO IMMUNITY BY
SOVEREIGNTY OR OTHERWISE IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

17.10 Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all of the Members had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

17.11 Specific Performance. Each Member agrees with the other Members that the
other Members may be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that
monetary damages would not provide an adequate remedy in such event.
Accordingly, it is agreed that, in addition to any other remedy to which the
non-breaching Members may be entitled, at law or in equity, the non-breaching
Members shall be entitled to such injunctive relief to prevent breaches of the
provisions of this Agreement and specifically to enforce the terms and
provisions hereof.

 

-66-



--------------------------------------------------------------------------------

17.12 Entire Agreement. This Agreement and other Transaction Documents and the
Annexes, Exhibits and Schedules hereto and thereto constitute the entire
agreement among the parties hereto and their respective Affiliates and contain
all of the agreements among such parties with respect to the subject matter
hereof and thereof. This Agreement and the other Transaction Documents and the
Annexes, Exhibits and Schedules hereto and thereto supersede any and all other
agreements, either oral or written, between such parties with respect to the
subject matter hereof and thereof.

17.13 No Third Party Beneficiaries. Except as otherwise expressly provided
herein, no Person other than a party hereto shall have any rights or remedies
under this Agreement.

17.14 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any party, it is authorized in
writing by an authorized representative of such party. The failure of any party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

17.15 Non-Petition. The Members agree that no Member shall, until the day that
is one year and one day after the redemption in full of all Class A Limited
Membership Interests (a) acquiesce in, petition, consent to or otherwise invoke
or institute the process of any governmental authority, or knowingly assist
creditors of the Company (other than as required by applicable law or compelled
by legal process), for the purpose of commencing or ordering any involuntary or
nonconsensual (i) case against the Company or its property under the United
States Bankruptcy Code, (ii) appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official with respect to the
Company or its property or (iii) winding up or liquidation of the affairs of the
Company, or (b) cause to commence, or consent to, any voluntary or consensual
case, action or proceeding described in clause (i), (ii) or (iii) of this
sentence without such consents as may be required under this Agreement or any
other agreement of the Company.

17.16 Non-Business Days. Wherever any payment is required to be made, any notice
required to be given or any other action required to be taken under this
Agreement on a specified day that is not a Business Day, except as otherwise
specified, such payment shall be made, such notice shall be given or such action
shall be taken, as the case may be, on the next succeeding Business Day.

[Signature Page Follows]

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement of
the Company as of the day first above set forth.

 

CLASS B COMMON MEMBER AND MANAGING MEMBER: NEW CINGULAR WIRELESS PCS, LLC

By: AT&T Mobility Corporation, its Manger
Its: Manager

By:  

/s/ Jennifer S. Biry

  Name:   Jennifer S. Biry   Title:   Senior Vice President and Chief Financial
Officer

 



--------------------------------------------------------------------------------

CLASS B COMMON MEMBER: AT&T INVESTMENT & TOWER HOLDINGS, LLC By:   SBC Telecom,
Inc. Its:   Managing Member By:  

/s/ Andrew Gillard

  Name:   Andrew Gillard   Title:   Vice President

 



--------------------------------------------------------------------------------

CLASS A-1 LIMITED MEMBER: MUFG BANK, LTD. By:  

/s/ Terry McKay

  Name:   Terry McKay   Title:   Managing Director

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: INTESA SANPAOLO S.P.A. By:  

/s/ Luca Giorgetti

  Name:   Luca Giorgetti   Title:   Senior Director By:  

/s/ Michele Sorrentino

  Name:   Michele Sorrentino   Title:   Senior Director By:  

/s/ Alessandro Toigo

  Name:   Alessandro Toigo   Title:   Head of Corporate Desk By:  

/s/ Glen Binder

  Name:   Glen Binder   Title:   Global Relationship Manager

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: SG MORTGAGE FINANCE CORP. By:  

/s/ Brendan Bush

  Name:   Brendan Bush   Title:   President

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: WELLS FARGO BANK, N.A. By:  

/s/ Austin Vanassa

  Name:   Austin Vanassa   Title:   Managing Director

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: BANCO SANTANDER, S.A., NEW YORK BRANCH By:  

/s/ Pablo Urgoiti

  Name:   Pablo Urgoiti   Title:   Managing Director By:  

/s/ Rita Walz-Cuccioli

  Name:   Rita Walz-Cuccioli   Title:   Executive Director

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Michael Maguire

  Name:   Michael Maguire   Title:   Executive Director

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: ROYAL BANK OF CANADA By:  

/s/ D.W. Scott Johnson

  Name:   D.W. Scott Johnson   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

CLASS A-2 LIMITED MEMBER: BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
By:  

/s/ Cara Younger

  Name:   Cara Younger   Title:   Executive Director By:  

/s/ Miriam Trautmann

  Name:   Miriam Trautmann   Title:   Senior Vice President

 



--------------------------------------------------------------------------------

INDEPENDENT MANAGERS By:  

/s/ Gordon W. Stewart

  Name:   Gordon W. Stewart By:  

/s/ Candace R. Corra

  Name:   Candace R. Corra

 



--------------------------------------------------------------------------------

Exhibit A

Form of Demand Note

(see attached)



--------------------------------------------------------------------------------

Exhibit B

Form of Class A Mandatory Remarketing Agreement

(see attached)

 



--------------------------------------------------------------------------------

Exhibit C-1

Form of Class A-1 Limited Membership Interest Certificate

(see attached)

 



--------------------------------------------------------------------------------

Exhibit C-2

Form of Class A-2 Limited Membership Interest Certificate

(see attached)

 



--------------------------------------------------------------------------------

Exhibit C-3

Form of Class B Common Membership Interest Certificate

(see attached)



--------------------------------------------------------------------------------

Exhibit D

Form of Independent Manager Management Agreement

(see attached)

 



--------------------------------------------------------------------------------

Schedule A

Membership Registry

 



--------------------------------------------------------------------------------

Schedule B

Valuation Methodology

 



--------------------------------------------------------------------------------

Schedule C

Leasing Companies



--------------------------------------------------------------------------------

Schedule D

Index Methodology

 